Exhibit 10.2

 

 

EXECUTION COPY

 

 

 

 

 

AMERISOURCEBERGEN SHAREHOLDERS AGREEMENT

 

 

Dated as of March 18, 2013

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

 

GOVERNANCE

2

 

 

 

1.1

Composition of the Board of Directors

2

1.2

Objection to Investor Designee

3

1.3

No Adverse Action; Voting Agreement

4

1.4

Board Committees

5

1.5

Termination of Board Designation Rights

5

1.6

Information Rights

6

 

 

 

ARTICLE II

TRANSFERS; STANDSTILL PROVISIONS; PREEMPTIVE RIGHTS

9

 

 

2.1

Transfer Restrictions

9

2.2

Standstill Provisions

12

2.3

Preemptive Rights

17

2.4

Outside Activities

20

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

21

 

 

3.1

Representations and Warranties of the Investors

21

3.2

Representations and Warranties of the Company

22

3.3

Representations and Warranties of Alliance Boots

22

 

 

 

ARTICLE IV

 

 

 

REGISTRATION

23

 

 

4.1

Demand Registrations

23

4.2

Piggyback Registrations

25

4.3

Shelf Registration Statement

27

4.4

Withdrawal Rights

29

4.5

Holdback Agreements

29

4.6

Registration Procedures

30

4.7

Registration Expenses

35

4.8

Miscellaneous

36

4.9

Registration Indemnification

36

4.10

Free Writing Prospectuses

39

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE V

 

 

 

DEFINITIONS

39

 

 

5.1

Defined Terms

39

5.2

Interpretation

54

 

 

 

ARTICLE VI

 

 

 

MISCELLANEOUS

55

 

 

6.1

Term

55

6.2

Notices

55

6.3

Investor Actions

57

6.4

Amendments and Waivers

57

6.5

Successors and Assigns

57

6.6

Severability

58

6.7

Counterparts

58

6.8

Entire Agreement

58

6.9

Governing Law; Jurisdiction

58

6.10

WAIVER OF JURY TRIAL

58

6.11

Specific Performance

59

6.12

No Third Party Beneficiaries

59

6.13

Obligation to Update Annex A

59

 

 

 

Annex A

Ownership Schedule

 

ii

--------------------------------------------------------------------------------


 

SHAREHOLDERS AGREEMENT, dated as of March 18, 2013 (this “Agreement”), among
(i) AmerisourceBergen Corporation, a Delaware corporation (the “Company”),
(ii) Walgreen Co., an Illinois corporation (“Walgreens”), and (iii) Alliance
Boots GmbH, a private limited liability company incorporated under the laws of
Switzerland (“Alliance Boots”).

 

W I T N E S S E T H:

 

WHEREAS, on the date hereof, the Company, Walgreens and Alliance Boots entered
into a Framework Agreement (as it may be amended from time to time, the
“Framework Agreement”) pursuant to which, among other things, the Company
(i) issued on the date hereof Warrant 1 and Warrant 2 (together, the “Warrants”)
to Permitted Transferees of Walgreens and Alliance Boots and (ii) agreed with
Walgreens and Alliance Boots with respect to certain rights of Walgreens and/or
Alliance Boots, and/or their respective permitted designees, as applicable, to
acquire the Initial Open Market Shares and the Additional Open Market Shares,
subject to the terms and conditions herein and therein;

 

WHEREAS, each of the parties hereto wishes to set forth in this Agreement
certain terms and conditions regarding, among other things, the Investors’
ownership of the Warrants, Warrant Shares, Initial Open Market Shares and/or
Additional Open Market Shares, as applicable (the Warrant Shares, Initial Open
Market Shares and Additional Open Market Shares, collectively, the “Shares”);

 

WHEREAS, on the date hereof, Walgreens, Alliance Boots, Walgreens Pharmacy
Strategies, LLC, an Illinois limited liability company and wholly owned
Subsidiary of Walgreens, Alliance Boots Luxembourg S.à r.l., a societé à
responsabilité limitée organized under the laws of the Grand Duchy of Luxembourg
and wholly owned Subsidiary of Alliance Boots, and WAB Holdings, LLC, a Delaware
limited liability company, jointly owned, directly or indirectly, by Walgreens
and Alliance Boots (the “FW JV”), entered into that certain Transaction Rights
Agreement (the “Transaction Rights Agreement”), providing for certain rights and
obligations of each of Walgreens and Alliance Boots with respect to the
transactions contemplated herein and in the other Transaction Documents; and

 

WHEREAS, the respective boards of directors of each of the parties hereto has
unanimously approved this Agreement, each of the other Transaction Documents and
the transactions contemplated hereby and thereby.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

GOVERNANCE

 

1.1                               Composition of the Board of Directors.

 

(a)                                 Upon the occurrence of a Walgreens Investor
Rights Initiation Event, the Company’s board of directors (the “Board”) shall
promptly (and in any case within ten (10) Business Days) after receiving a
Walgreens Investor Rights Initiation Event Notice take all action necessary
(including by amending the organizational documents of the Company, if
necessary) to cause one (1) Walgreens Designee to be appointed to the Board.

 

(b)                                 Upon the occurrence of a Walgreens Investor
Rights Step-Up Event, the Board shall promptly (and in any case within ten
(10) Business Days) after receiving a Walgreens Investor Rights Step-Up Event
Notice take all action necessary (including by amending the organizational
documents of the Company, if necessary) to cause one (1) additional Walgreens
Designee to be appointed to the Board, such that the Board shall have two
(2) Walgreens Directors.

 

(c)                                  During the Walgreens Investor Rights
Period, subject to the other provisions of this Section 1.1, including
Section 1.1(d), and Section 1.2, at each annual or special meeting of the
stockholders of the Company at which directors are to be elected to the Board,
the Company will nominate and use its reasonable best efforts (which shall,
subject to Applicable Law, include including in any proxy statement used by the
Company to solicit the vote of its stockholders in connection with any such
meeting the recommendation of the Board that stockholders of the Company vote in
favor of the slate of directors) to cause the election to the Board of a slate
of directors that includes (i) during the Walgreens Enhanced Investor Rights
Period, two (2) Walgreens Designees or (ii) otherwise, one (1) Walgreens
Designee.

 

(d)                                 Walgreens shall notify the Company of the
identity of any proposed Walgreens Designee, in writing, on or before the time
such information is reasonably requested by the Board or the Governance and
Nominating Committee for inclusion in a proxy statement for a meeting of
stockholders, together with all information about such proposed Walgreens
Designee as shall be reasonably requested by the Board or the Governance and
Nominating Committee (including, at a minimum, any information regarding such
proposed Walgreens Designee to the extent required by applicable securities laws
or for any other person nominated for election to the Board).

 

(e)                                  Subject to Section 1.1(d) and Section 1.2,
so long as no Walgreens Investor Rights Termination Event has occurred, in the
event of (i) the death, disability, removal or resignation of a Walgreens
Director, the Board will promptly appoint as a replacement Walgreens Director
the Walgreens Designee designated by Walgreens to fill the resulting vacancy, or
(ii) the failure of a Walgreens Designee to be elected to the Board at any
annual or special meeting of the stockholders of the Company at which such
Walgreens Designee stood for election but was nevertheless not elected (such
Walgreens Designee, a “Walgreens Specified Designee”), the Board will promptly
appoint another Walgreens Designee designated by Walgreens to serve in lieu of
such Walgreens Specified Designee as a Walgreens Director during the term that
such Walgreens Specified Designee would have served had such Walgreens Specified
Designee been

 

2

--------------------------------------------------------------------------------


 

elected at such meeting of the stockholders of the Company, and, in each case of
clause (i) and clause (ii), such individual shall then be deemed a Walgreens
Director for all purposes hereunder.  Neither the Company nor the Board will
remove any Walgreens Director without the prior written consent of Walgreens,
unless such Walgreens Director is no longer eligible for designation as a member
of the Board pursuant to Section 1.2 or if to the extent necessary to remedy a
breach of Section 1.5.

 

(f)                                   The Company will at all times provide each
Walgreens Director (in his or her capacity as a member of the Board) with the
same rights to indemnification and exculpation that it provides to the other
members of the Board.  The Company acknowledges and agrees that any such
indemnification obligations to indemnify or advance expenses to each Walgreens
Director, in his or her capacity as such, for the matters covered by such
indemnification obligations, shall be the primary source of indemnification and
advancement of such Walgreens Director in connection therewith, and any
obligation on the part of any Investor Indemnitor under any Investor
Indemnification Agreement to indemnify or advance expenses to such Walgreens
Director shall be secondary to the Company’s obligation and shall be reduced by
any amount that such Walgreens Director may collect as indemnification or
advancement from the Company. In the event that the Company fails to indemnify
or advance expenses to each Walgreens Director as required by such
indemnification obligations and this Agreement (such unpaid amounts, the “Unpaid
Indemnitee Amounts”), and any Investor Indemnitor makes any payment to such
Walgreens Director in respect of indemnification or advancement of expenses
under any Investor Indemnification Agreement on account of such Unpaid
Indemnitee Amounts, such Investor Indemnitor shall be subrogated to the rights
of such Walgreens Director under this Agreement in respect of such Unpaid
Indemnitee Amounts.

 

1.2                               Objection to Investor Designee.

 

(a)                                 Notwithstanding the provisions of this
Article I, Walgreens will not be entitled to designate a particular Walgreens
Designee (or, for the avoidance of doubt, any Walgreens Director) to the Board
pursuant to this Article I in the event that the Board reasonably determines
that (i) the election of such Walgreens Designee to the Board would cause the
Company to not be in compliance with Applicable Law, (ii) such Walgreens
Designee has been involved in any of the events enumerated in Item 2(d) or
(e) of Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K
under the Securities Act or is subject to any order, decree or judgment of any
Governmental Authority prohibiting service as a director of any public company,
(iii) such Walgreens Designee does not satisfy the director eligibility
requirements applicable to the other members of the Board (e.g., mandatory
retirement age) or (iv) such Walgreens Designee is not reasonably acceptable to
the Board or Governance and Nominating Committee; provided, that for the
purposes of this clause (iv), each of the Persons set forth on Section S-1.2 of
the Company Disclosure Letter shall be deemed to be acceptable to the Board and
Governance and Nominating Committee for so long as this Agreement remains in
effect and none of the circumstances set forth in clauses (i), (ii) or (iii) of
this sentence shall be applicable with respect to such Person.  In any such case
described in clauses (i) through (iv) of the immediately preceding sentence,
Walgreens will withdraw the designation of such proposed Walgreens Designee and,
so long as no Walgreens Investor Rights Termination Event has occurred, be
permitted to designate a replacement therefor (which replacement Walgreens 
Designee will also be subject to the requirements of this Section 1.2).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the provisions of
Section 1.2(a) and the Persons set forth on Section S-1.2 of the Company
Disclosure Letter, Walgreens shall not be entitled to designate SP as a
Walgreens Designee (or, for the avoidance of doubt, a Walgreens Director) to the
Board pursuant to this Article I, and SP shall have no right to be appointed to
the Board, unless and until SP shall have first executed a customary joinder
agreement, in form and substance reasonably satisfactory to the Company and
Walgreens, pursuant to which SP shall agree during any time the SP Standstill
Period is in effect to be bound by, and to cause any SP Investor to comply with,
Section 2.2, and, to the extent applicable, Article VI, of this Agreement
mutatis mutandis as if SP and each SP Investor were a “Alliance Boots Investor”
hereunder.

 

1.3                               No Adverse Action; Voting Agreement.

 

(a)                                 Until the occurrence of the Walgreens
Investor Rights Termination Event, without the prior consent of Walgreens,
except as required by Applicable Law, neither the Company nor the Board shall
(i) increase the size of the Board such that the number of directors on the
Board is greater than the sum of (A) nine (9) and (B) the number of Walgreens
Designees to which Walgreens is entitled pursuant to Section 1.1 (such sum, the
“Maximum Board Size”) or (ii) take any action to cause the amendment of its
charter, bylaws or other organizational documents (including, for the avoidance
of doubt, any documents giving rise to the eligibility requirements described in
clause (iii) of Section 1.2(a)) such that Walgreens’s rights under this
Article I would not be given effect; provided, that the Maximum Board Size can
be increased by a maximum of one (1) additional director for a period of up to
one year (or such shorter period ending upon the effectiveness of the retirement
described in this proviso) to accommodate the pending retirement of a director
that will occur during such one-year period.

 

(b)                                 During any time in which the Standstill
Period is in effect, each Investor agrees to cause each Voting Security owned by
it or any of its respective Permitted Transferees or over which it or any of its
respective Permitted Transferees has voting control to be voted (including, if
applicable, through the execution of one or more written consents if
stockholders of the Company are requested to vote through the execution of an
action by written consent in lieu of any such annual or special meeting of
stockholders of the Company):  (x) in favor of all those persons nominated to
serve as directors of the Company by the Board or its Governance and Nominating
Committee and (y) with respect to any other action, proposal or other matter to
be voted upon by the stockholders of the Company (including through action by
written consent), in accordance with the recommendation of the Board; provided,
however, that no Investor or any of its Affiliates shall be under any obligation
whatsoever to vote in accordance with the recommendation of the Board or in any
other manner, other than in its sole discretion, with respect to the approval
(or non-approval) or adoption (or non-adoption) of, or other proposal directly
related to, any Acquisition Proposal or Acquisition Transaction.

 

(c)                                  For so long as it is subject to the voting
requirements of Section 1.3(b), each Investor hereby appoints the Chairman of
the Board and any designee thereof, and each of them individually, its proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote or
act by written consent during the term of this Agreement with respect to shares
of Company Common Stock owned by such Investor or any of its Permitted
Transferees or over which such Investor or any of its Permitted Transferees has
voting control to be voted in accordance with Section 1.3(b).  This proxy and
power of attorney is given to secure the

 

4

--------------------------------------------------------------------------------


 

performance of the duties of such Investor under this Agreement.  Each Investor
hereby agrees that it shall take such further action or  execute such other
instruments as may be necessary to effectuate the intent of this proxy; this
proxy and power of attorney granted by such Investor shall be irrevocable during
the term of this Agreement (but subject to Section 1.3(b)), shall be deemed to
be coupled with an interest sufficient under Applicable Law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Investor with respect to shares of Company Common Stock.  The power of attorney
granted by each Investor herein is a durable power of attorney and shall survive
the dissolution or bankruptcy of such Investor.

 

1.4                               Board Committees

 

(a)                                 At any time when at least one (1) Walgreens
Director is a member of the Board, each committee of the Board shall include (to
the extent that a Walgreens Director elects to serve on such committee), as a
full member with the same voting and other privileges as other members of such
committee, at least one (1) Walgreens Director, subject to such Walgreens
Director meeting the applicable eligibility requirements for such committee
mandated by Applicable Law or the charter of such committee; provided, that to
the extent more than one (1) Walgreens Director shall meet such eligibility
requirements, Walgreens shall determine which such one (1) Walgreens Director
shall be entitled to be included as a member of such committee.

 

(b)                                 Until no Walgreens Director serves as a
director on the Board (and Walgreens either no longer has any rights under this
Article I to designate any Walgreens Designee to serve on the Board or
irrevocably waives any such rights), the Company shall not amend the charter,
bylaws or any other organizational documents of the Company, or the charter or
other governing documents of any committee of the Board, in any manner that,
either directly or indirectly through impact or effect, adversely and
disparately affects the ability of any Walgreens Director to be a member of any
such committee.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 1.4, no Walgreens Director shall be entitled to serve on any ad
hoc, special or similar committee established by the Board to consider a matter
with respect to which the Board has determined in good faith, following
consultation with outside counsel to the Company, that Walgreens, Alliance Boots
or their respective Affiliates (expressly including Walgreens Boots Alliance
Development GmbH), or such particular Walgreens Director, as applicable, has a
conflict with respect to such matter.

 

1.5                               Termination of Board Designation Rights. 
Promptly upon the occurrence of the Walgreens Investor Rights Termination Event,
all obligations of the Company with respect to the Investors and any Walgreens
Director or Walgreens Designee pursuant to this Article I shall terminate and
unless otherwise consented to by a majority of the members of the Board (in each
case, excluding Walgreens Directors, if any) the Investors shall cause any
Walgreens Directors to immediately resign from the Board.  Promptly upon the
occurrence of the Walgreens Investor Rights Step-Down Event, to the extent there
is more than one (1) Walgreens Director, unless otherwise consented to by a
majority of the members of the Board (in each case, excluding Walgreens
Directors, if any), the Investors shall cause one (1) Walgreens Director to
immediately resign from the Board.

 

5

--------------------------------------------------------------------------------


 

1.6                               Information Rights.

 

(a)                                 For the avoidance of doubt, subject to
Applicable Law, prior to a Walgreens Investor Rights Termination Event, the
Company and its Subsidiaries will prepare and provide, or cause to be prepared
and provided, to each Walgreens Director (in his or her capacity as such) any
materials or other information prepared for or given to any other member of the
Board (excluding any such materials or other information prepared for and given
to solely the Chief Executive Officer and no other member of the Board), as and
when prepared for or given to any such other member, or any other materials or
other information relating to the management, operations and finances of the
Company and its Subsidiaries as and when generally provided to directors of the
Company or as and when reasonably requested by such Walgreens Director (in his
or her capacity as such).  Each Walgreens Director shall be bound by and subject
to the same confidentiality obligations as each other director of the Company.

 

(b)                                 During the Walgreens Investor Rights Period:

 

(i)                                     The Company and its Subsidiaries will
prepare and provide, or cause to be prepared and provided, to Walgreens and/or
Alliance Boots:

 

(A)                               within the time periods applicable to the
Company under Section 13(a) or 15(d) of the Exchange Act (or if the Company is
at any time not subject to Section 13(a) or 15(d) under the Exchange Act, the
time periods that would be applicable to the Company if it were so subject) all
quarterly and annual financial statements required to be contained in a filing
with the Commission on Forms 10-Q and 10-K; and

 

(B)                               within thirty (30) days after the end of each
monthly accounting period in each fiscal quarter, the unaudited consolidated
balance sheet of the Company and its Subsidiaries as at the end of each such
monthly period, and the unaudited consolidated statements of operations of the
Company and its Subsidiaries for each such monthly period and for the current
fiscal year to date.

 

(ii)                                  The Company will consider and respond in
good faith to reasonable requests for information, to the extent already
existing or that can be prepared without excessive cost or management time,
regarding the Company and its Subsidiaries from Walgreens and/or Alliance Boots
(to the extent such requests are made in its respective capacity as a
stockholder of the Company and to the extent such requests are made by the Chief
Executive Officer (or in the case of Alliance Boots, its Executive Chairman),
Chief Financial Officer or Controller of Walgreens or Alliance Boots, as
applicable), it being understood that the Company shall have discretion as to
(1) whether or not to provide, in whole or in part, any such requested
information and (2) whether or not to impose restrictions on Walgreens or
Alliance Boots, as applicable, with respect to the types or categories of
Representatives to whom such information may be disclosed (including, for
example, requiring that any such information only be disclosed to corporate
staff of Walgreens or Alliance Boots, as applicable, and not to employees with
operational responsibility), in each case in light of the nature of the request
and the facts and circumstances at the time. Without limiting the generality of
the foregoing, the Company and its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries will not be required to provide any such information if (i) the
Company determines that such information is competitively sensitive, (ii) the
Company determines in good faith that providing such information would adversely
affect the Company (taking into account the nature of the request and the facts
and circumstances at such time) or (iii) providing such information (A) would
reasonably be expected to jeopardize an attorney-client privilege or cause a
loss of attorney work product protection, (B) would violate a confidentiality
obligation to any person or (C) would violate any Applicable Law; provided,
that, with respect to clauses (i)-(iii), the Company uses reasonable efforts,
and cooperates in good faith with Walgreens and/or Alliance Boots, as
applicable, to develop and implement reasonable alternative arrangements to
provide Walgreens and Alliance Boots (and their respective representatives) with
the intended benefits of this Section 1.6.

 

(c)                                  In furtherance and not in limitation of the
foregoing, during the Walgreens Investor Rights Period, the Company and its
Subsidiaries will use its commercially reasonable efforts to prepare and
provide, or to cause to be prepared and provided,  including, if requested and
reasonably available, in electronic data format, to Walgreens and/or Alliance
Boots, as applicable, or to assist Walgreens and/or Alliance Boots with
preparing (at the expense of Walgreens and/or Alliance Boots, as applicable), in
a reasonably timely fashion upon reasonable prior request by Walgreens or
Alliance Boots, as the case may be, any (A) financial information (including
those described in clauses (A)-(B) of Section 1.6(b)(i)) or other data relating
to the Company and its Subsidiaries and (B) any other relevant information or
data, in each case to the extent necessary, as reasonably determined in good
faith by Walgreens or Alliance Boots, as the case may be, for Walgreens or
Alliance Boots, as the case may be, to (x) comply with GAAP or IFRS, as
applicable, or to comply with its reporting, filing, tax, accounting or other
obligations under Applicable Law or (y) apply the equity method of accounting,
in the event Walgreens and/or Alliance Boots, is required to account for its
investment in the Company under the equity method of accounting under GAAP or
IFRS, as applicable, and agrees to use its reasonable best efforts to cause its
and its Subsidiaries’ Representatives to cooperate in good faith with such
Investor in connection with the foregoing; provided, however, that
notwithstanding anything in this Agreement to the contrary, in no event will
Walgreens or Alliance Boots or their respective Affiliates disclose (including
by reflecting such information on their financial statements) any financial
information or other financial data provided to Walgreens or Alliance Boots
pursuant to this Section 1.6 prior to the Company first publicly disclosing such
information in its ordinary course of business, other than pursuant to the terms
of Section 1.6(d)(i) or Section 1.6(d)(iv) (solely to the extent required by
subpoena, order or other compulsory legal process).  Walgreens and Alliance
Boots shall promptly, upon request by the Company, reimburse the Company for all
reasonable out of pocket costs and expenses incurred by the Company or any of
its Subsidiaries in connection with any actions taken by the Company or any of
its Subsidiaries pursuant to this Section 1.6(c).

 

(d)                                 In furtherance of and not in limitation of
any other similar agreement such party or any of its Representatives may have
with the Company or its Subsidiaries, each of the Investors hereby agrees that
all Confidential Information with respect to the Company shall be kept
confidential by it and shall not be disclosed (including by reflecting such
information on their financial statements) by it in any manner whatsoever,
except as permitted by this Section 1.6(d).  Any Confidential Information may be
disclosed:

 

7

--------------------------------------------------------------------------------


 

(i)                                     by an Investor (x) to each other
Investor, (y) to any of its Affiliates and (z) to such Investor’s or such
Affiliate’s respective directors, managers, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers and
financial advisors thereof) (each of the Persons described in clauses (y) and
(z)), collectively, for purposes of this Section 1.6(d) and the definition of
Confidential Information, “Representatives” of such Investor), in the case of
clause (y) and clause (z), solely if and to the extent any such Person needs to
be provided such Confidential Information to assist such Investor or its
Affiliates in evaluating or reviewing its existing or prospective direct or
indirect investment in the Company, including in connection with the disposition
thereof.  Each Representative of an Investor shall be deemed to be bound by the
provisions of this Section 1.6(d) and such Investor shall be responsible for any
breach of this Section 1.6(d) (or such other agreement or obligation, as
applicable) by any of its Representatives;

 

(ii)                                  by an Investor or any of its
Representatives to the extent the Company consents in writing;

 

(iii)                               by an Investor or any of its Representatives
to a potential Transferee (so long as such Transfer is permitted hereunder);
provided, that such Transferee agrees to be bound by the provisions of this
Section 1.6(d) (or a confidentiality agreement having restrictions substantially
similar to this Section 1.6(d)) and such Investor shall be responsible for any
breach of this Section 1.6(d) (or such confidentiality agreement) by any such
Transferee; and

 

(iv)                              by any Investor or any of its Representatives
to the extent that such Investor or Representative has been advised by its
outside counsel that such disclosure is required to be made by such Investor or
Representative under Applicable Law or by a Governmental Authority, including as
(and to the extent) may be required by Applicable Law or by a Governmental
Authority in furtherance of any action taken by such Person not in contravention
of the terms of Section 2.2(b)(ii), and in any case such Investor or
Representative is not otherwise in material breach of Section 2.2 of this
Agreement; provided, that prior to making such disclosure, such Person uses
commercially reasonable efforts to preserve the confidentiality of the
Confidential Information to the extent permitted by Applicable Law, including,
to the extent practicable and permitted by Applicable Law, consulting with the
Company regarding such disclosure and, if reasonably requested by the Company,
assisting the Company, at the Company’s expense, in seeking a protective order
to prevent the requested disclosure; provided, further, that such disclosing
Investor or Representative, as the case may be, uses reasonable best efforts to
disclose only that portion of the Confidential Information as is requested by
the applicable Governmental Authority or as is, based on the advice of its
outside counsel, legally required or compelled; and provided, further, that the
parties hereto expressly agree that notwithstanding anything in the Alliance
Boots Confidentiality Agreement, the Walgreens Confidentiality Agreement, or any
other confidentiality agreement between or among the Company, the Investors or
their Respective Affiliates or Representatives, to the contrary, any
Confidential Information that is permitted to be disclosed or used in any manner
pursuant to this Agreement can be so disclosed or used.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II

 

TRANSFERS; STANDSTILL PROVISIONS; PREEMPTIVE RIGHTS

 

2.1                               Transfer Restrictions.

 

(a)                                 Other than solely in the case of a Permitted
Transfer, no Investor shall Transfer:

 

(i)                                     the Warrants at any time;

 

(ii)                                  any Initial Open Market Shares until the
Expiration Time (as defined in Warrant 1) (such period, the “Initial Open Market
Shares Restricted Period”);

 

(iii)                               any Additional Open Market Shares until the
earlier of (A) the later of the two (2) year anniversary of (I) the exercise in
full of the then-remaining portion of Warrant 1, (II) the Expiration Time (as
defined in Warrant 1), if Warrant 1 expires with Warrant 1 Shares remaining
un-exercised, and (III) the last purchase of Additional Open Market Shares by
the Investors and (B) the delivery to the Company of a written, irrevocable
commitment by each of Walgreens and Alliance Boots not to (and to cause each of
its respective Permitted Transferees not to) exercise Warrant 2 (such period,
the “Additional Open Market Shares Restricted Period”);

 

(iv)                              any Warrant 1 Shares until the earlier of
(A) the later of the two (2) year anniversary of (I) the exercise in full of the
then-remaining portion of Warrant 1, (II) the Expiration Time (as defined in
Warrant 1), if Warrant 1 expires with Warrant 1 Shares remaining un-exercised,
and (III) the last purchase of Additional Open Market Shares by the Investors
and (B) the delivery to the Company of a written, irrevocable commitment by each
of Walgreens and Alliance Boots not to (and to cause each of its respective
Permitted Transferees not to) exercise Warrant 2 (such period, the “Warrant 1
Shares Restricted Period”); or

 

(v)                                 any Warrant 2 Shares until the later of the
one (1) year anniversary of (A) the exercise in full of the then-remaining
portion of Warrant 2 and (B) the Expiration Time (as defined in Warrant 2), if
Warrant 2 expires with Warrant 2 Shares remaining un-exercised (such period, the
“Warrant 2 Shares Restricted Period,” and, together with the Initial Open Market
Shares Restricted Period, the Additional Open Market Shares Restricted Period
and the Warrant 1 Shares Restricted Period, the “Restricted Periods”).

 

(b)                                 “Permitted Transfers” means, in each case so
long as such Transfer is in accordance with Applicable Law and, solely in the
case of sub-clauses (i) and (ii) below, so long as any such Transfer would not
result, immediately after giving effect to such Transfer, in the Walgreens
Investors, directly or indirectly (including on a look-through basis),
(x) Beneficially Owning less than fifty percent (50%) of the shares of common
stock, par value $0.01 per share, of the Company (the “Company Common Stock”)
Beneficially Owned by the Investors in the aggregate or (y) owning of record
less than fifty percent (50%) of the shares of Company Common Stock owned of
record by the Investors in the aggregate; provided, that, notwithstanding
anything to the contrary, for purposes of sub-clauses (x) and (y) above, any
shares of Company Common

 

9

--------------------------------------------------------------------------------


 

Stock Beneficially Owned or owned of record by the FW JV shall instead be deemed
to be Beneficially Owned or owned of record, respectively (1) 50% by the
Walgreens Investors and (2) 50% by the Alliance Boots Investors for so long as
the Walgreens Investors Beneficially Own at least 50% of the voting and economic
rights of the FW JV (the calculation of ownership pursuant to this proviso, the
“FW JV Ownership Calculation”):

 

(i)                                     a Transfer of Warrants or Shares to a
Permitted Transferee of the applicable Investor, so long as such Permitted
Transferee, to the extent it has not already done so, executes a customary
joinder to this Agreement, in form and substance reasonably acceptable to the
Company, in which such Permitted Transferee agrees to be a “Walgreens Investor,”
in the case of (A) a Transfer by a Walgreens Investor or (B) a Transfer to the
FW JV, or a “Alliance Boots Investor,” in the case of a Transfer by a Alliance
Boots Investor (other than a Transfer to the FW JV), in each case for all
purposes of this Agreement;

 

(ii)                                  a Transfer of Warrants or Shares solely
between Walgreens and/or any of its Permitted Transferees, on the one hand, and
Alliance Boots and/or any of its Permitted Transferees, on the other hand, so
long as the Transferee(s), to the extent it has not already done so or is not
already a party to this Agreement, executes a customary joinder to this
Agreement, in form and substance reasonably acceptable to the Company, in which
such Transferee agrees to be a “Walgreens Investor,” if such Transferee is a
Permitted Transferee of Walgreens, or a “Alliance Boots Investor,” if such
Transferee is a Permitted Transferee of Alliance Boots (other than the FW JV),
in each case for all purposes of this Agreement;

 

(iii)                               a Transfer of Shares in connection with an
Acquisition Transaction approved by the Board (including if the Board
(A) recommends that its stockholders tender in response to a tender or exchange
offer that, if consummated, would constitute an Acquisition Transaction, or
(B) does not recommend that its stockholders reject any such tender or exchange
offer within the ten (10) Business Day period specified in Rule 14e-2(a) under
the Exchange Act);

 

(iv)                              a Transfer of Shares that constitutes a tender
into a tender or exchange offer commenced by the Company or any of its
Affiliates, or a Transfer in accordance with Section 2.2(e); and

 

(v)                                 a Transfer of the Warrant 2 Transferable
Portion (as defined in the Framework Agreement) from and after the Warrant 2
Transferability Event (as defined in the Framework Agreement) in accordance with
Section 2.1(e).

 

(c)                                  Notwithstanding anything to the contrary
contained herein, including Article IV and the expiration or inapplicability of
any of the Restricted Periods (but subject in all cases to the other provisions
of this Section 2.1), no Investor shall Transfer any Shares, other Voting
Securities or Warrant 2 Transferable Portion:

 

(i)                                     other than in accordance with all
Applicable Laws and the other terms and conditions of this Agreement;

 

10

--------------------------------------------------------------------------------


 

(ii)                                  except in a Permitted Transfer (other than
clause (v) of the definition thereof), (A) in one or more transactions in which
any Person or Group, to such Investor’s knowledge, acquires Shares representing
Beneficial Ownership of Company Common Stock equal to or in excess of five
percent (5%) or more of the Total Voting Power or the Total Economic Interest or
(B) (x) to any Person or Group (other than any Person who, to such Investor’s
knowledge, is an Activist or Group that, to such Investor’s knowledge, includes
an Activist) whose Beneficial Ownership of Company Common Stock, to such
Investor’s knowledge, after giving effect to such Transfer, would equal or
exceed ten percent (10%) or who would Beneficially Own ten percent (10%) or more
of the Total Voting Power or Total Economic Interest or (y) to any Person who,
to such Investor’s knowledge, is an Activist or Group that, to such Investor’s
knowledge, includes an Activist, whose Beneficial Ownership of Company Common
Stock, to such Investor’s knowledge, after giving effect to such Transfer, would
equal or exceed five percent (5%) or who would Beneficially Own five percent
(5%) or more of the Total Voting Power or Total Economic Interest; or

 

(iii)                               except in a Permitted Transfer (other than
clause (v) of the definition thereof), on any given day in an amount (calculated
in the aggregate together with all other transfers of all other Investors)
greater than ten percent (10%) of the average daily trading volume of Company
Common Stock for the twenty (20) trading day period immediately preceding the
date of such Transfer; or

 

(iv)                              except in a Permitted Transfer (other than
clause (v) of the definition thereof), to any Prohibited Transferee;

 

provided, however, that the restrictions of sub-clauses (ii)-(iv) of this
Section 2.1(c) shall not apply to Transfers effected through a bona fide
Underwritten Offering pursuant to an exercise of the registration rights
provided in Article IV of this Agreement so long as the Investors effecting any
such Transfers shall instruct the managing underwriter(s) of any such
Underwritten Offering to exclude (as a Transferee) Prohibited Transferees from
such Underwritten Offering.

 

(d)                                 Any Transfer or attempted Transfer of
Warrants or Shares or other Voting Securities in violation of this Section 2.1
shall, to the fullest extent permitted by law, be null and void ab initio, and
the Company shall not, and shall instruct its transfer agent and other third
parties not to, record or recognize any such purported transaction on the share
register or other books and records of the Company.

 

(e)                                  From and after the Warrant 2
Transferability Event, any Investor may, at any time prior to the Expiration
Time (as defined in Warrant 2), provide a written notice to the Company
specifying that it intends to Transfer (other than pursuant to
Section 2.1(b)(i)-(ii)) the portion of the Warrant 2 Transferable Portion then
held by such Investor (the date of such notice, the “Warrant Transfer Notice
Date”); provided, that, if on the trading day immediately prior to the Warrant
Transfer Notice Date, the closing price (regular way) of the Company Common
Stock on the principal stock exchange on which the Company Common Stock is then
listed (the “Applicable Trading Price”) is less than the Exercise Price (as
defined in Warrant 2) as of the Warrant Transfer Notice Date (a “Below Money
Event”), such written notice shall include such Investor’s proposed

 

11

--------------------------------------------------------------------------------


 

“Black-Scholes” valuation prepared in accordance with customary corporate
finance standards in respect of such portion of the Warrant 2 Transferable
Portion (the “Below Money Valuation”).  Upon such written notice from such
Investor, the Company shall have five (5) Business Days to notify such Investor
in writing whether or not the Company affirmatively and irrevocably elects to
repurchase such portion of the Warrant 2 Transferable Portion (in full) from
such Investor.  Without limiting in any respect Section 2.1(b)(i)-(ii), if the
Company shall not provide such written notice affirmatively and irrevocably
electing to repurchase such portion of the Warrant 2 Transferable Portion (in
full) within such five (5) Business Day period, such Investor shall be free to
Transfer such portion of the Warrant 2 Transferable Portion in accordance with
the other provisions of this Section 2.1 and Warrant 2; provided, that in the
case of a Below Money Event, any such Transfer shall not be permitted unless at
a price equal to or greater than the applicable Below Money Valuation.  If the
Company shall provide such written notice affirmatively and irrevocably electing
to repurchase such portion of the Warrant 2 Transferable Portion (in full)
within such five (5) Business Day period, such Investor shall Transfer to the
Company, and the Company shall purchase from such Investor, such portion of the
Warrant 2 Transferable Portion (in full) at a purchase price, payable by the
Company to such Investor in immediately available funds, equal to (x) in the
case of a Below Money Event, the applicable Below Money Valuation, and (y) in
all other cases, the product of (A) the excess of the Applicable Trading Price
over the Exercise Price as of the Warrant Transfer Notice Date and (B) the
number of Warrant 2 Shares underlying such portion of the Warrant 2 Transferable
Portion (in full).  The closing of such repurchase by the Company shall occur on
a Business Day selected by such Investor, but in any event no later than on the
fifth (5th) Business Day immediately following the Warrant Transfer Notice Date.

 

2.2                               Standstill Provisions.

 

(a)                                 During any time in which the Standstill
Period is in effect, each of the Investors shall not, directly or indirectly,
and shall not permit any of their Controlled Affiliates, directly or indirectly,
to, without the prior written consent of, or waiver by, the Company:

 

(i)                                     acquire, agree to acquire, propose or
offer to acquire, or facilitate the acquisition (including through the
acquisition of Beneficial Ownership) of, Equity Securities or Derivative
Instruments of the Company, other than:

 

(A) Warrant Shares acquired by the Investors;

 

(B) Initial Open Market Shares acquired by the Investors;

 

(C) Additional Open Market Shares acquired by the Investors;

 

(D) as a result of any stock split, stock dividend or distribution, other
subdivision, reorganization, reclassification or similar capital transaction
involving Equity Securities of the Company;

 

(E) acquisitions by an Investor in connection with the reinvestment of dividends
or distributions (regular or otherwise) paid on any Equity Securities of the
Company Beneficially Owned by such Investor (any Equity Securities of the
Company acquired pursuant

 

12

--------------------------------------------------------------------------------


 

to any such reinvestment, the “Dividend Reinvestment Shares”);and

 

(F) pursuant to and in accordance with Section 2.1(b)(i), Section 2.1(b)(ii) or
Section 2.3;

 

in the case of each of sub-clauses (B), (C), (E) and (F) above, solely to the
extent that such acquisition would not, based on the most recently (as of the
time of such acquisition) publicly available outstanding share count of Company
Common Stock disclosed by the Company in an Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K (and, for the
avoidance of doubt, taking into account, but without duplication, the definition
of “Beneficial Ownership”), cause the collective Beneficial Ownership of Company
Common Stock of the Investors, SP and the SP Investors, as a group, to exceed
the Ultimate Standstill Level;

 

(ii)                                  deposit any Voting Securities in a voting
trust or similar Contract or agreement or subject any Voting Securities to any
voting agreement, pooling arrangement or similar arrangement, or grant any proxy
with respect to any Voting Securities (in each case, other than (A) pursuant to
Section 1.3(b) and Section 1.3(c), (B) otherwise to the Company or a Person
specified by the Company in a proxy card (paper or electronic) provided to
stockholders of the Company by or on behalf of the Company or (C) solely between
or among, or to, as applicable, the Walgreens Investors, the Alliance Boots
Investors and/or any of their respective Controlled Affiliates);

 

(iii)                               enter, agree to enter, propose or offer to
enter into or facilitate any merger, business combination, recapitalization,
restructuring, change in control transaction or other similar extraordinary
transaction involving the Company or any of its Subsidiaries (unless (1) such
transaction is affirmatively publicly recommended or otherwise approved by the
Board and there has otherwise been no breach of this Section 2.2 in connection
with or relating to such transaction or (2) such action is permitted by
Section 2.1(b)(iii) or Section 2.1(b)(iv));

 

(iv)                              make, or in any way participate or engage in,
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Commission) to vote, or advise or knowingly influence any Person (other than
any other Investor or any of its Controlled Affiliates) with respect to the
voting of, any Voting Securities;

 

(v)                                 call, or seek to call, a meeting of the
stockholders of the Company or initiate any stockholder proposal for action by
stockholders of the Company;

 

(vi)                              form, join or in any way participate in a
Group (other than with its Permitted Transferee that is bound by the
restrictions of this Section 2.2(a) or a Group that consists solely of the
Investors and/or any of their respective Controlled Affiliates), with respect to
any Voting Securities;

 

13

--------------------------------------------------------------------------------


 

(vii)                           otherwise act, alone or in concert with others,
to seek to Control or influence the management or the policies of the Company
(for the avoidance of doubt, excluding any such act to the extent in its
capacity as a commercial counterparty, customer, supplier, industry participant
or the like);

 

(viii)                        advise or knowingly assist or encourage or enter
into any discussions, negotiations, agreements or arrangements with any other
Persons in connection with the foregoing; or

 

(ix)                              make any proposal or statement of inquiry or
disclose any intention, plan or arrangement inconsistent with any of the
foregoing;

 

it being understood and agreed that neither this Section 2.2 nor
Section 1.4(c) shall in any way limit (A) the activities of any Walgreens
Director taken in good faith in his or her capacity as a director of the Company
or (B) the full participation of any Walgreens Director in any Board (or Board
committee, as applicable) discussions, deliberations, negotiations or
determinations, or other actions or matters with respect to which any other
members of the Board participate, regarding any Acquisition Proposal or any
Acquisition Transaction; provided, that, with respect to this clause (B), in the
case of any Walgreens Director that is a director, officer, employee or
Affiliate of Walgreens, Alliance Boots or any of their respective Affiliates
(1) such Acquisition Proposal or the Acquisition Proposal, if any, in respect of
such Acquisition Transaction, respectively, is not made or submitted by Alliance
Boots, Walgreens or any of their respective Affiliates and (2) each of Walgreens
and Alliance Boots shall have committed to the Company in writing not to make
(directly or through its Affiliates) a Qualifying Public Acquisition Proposal
with respect to such Acquisition Proposal or Acquisition Transaction.  In
addition, each of the Investors shall not, directly or indirectly, and shall not
permit any of their Controlled Affiliates, directly or indirectly, to,
(x) contest the validity of this Section 2.2 or, subject to, and without
limiting in any respect, Section 2.2(b), seek a waiver, amendment or release of
any provisions of this Section 2.2 (including this sentence) (whether by legal
action or otherwise) or (y) take any action that would reasonably be expected to
require the Company to make a public announcement regarding the possibility of a
business combination, merger or other type of transaction or matter described in
this Section 2.2.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any of the other Transaction Documents, including
Section 2.2(a) hereof and Section 3.2 of the Framework Agreement, no Investor
shall be prohibited or restricted from making and submitting, (i) to the Company
and/or the Board, at any time, any Acquisition Proposal that is intended by such
Investor, as applicable, to be made and submitted on a non-publicly disclosed or
announced basis (which such Acquisition Proposal may, for the avoidance of
doubt, include requests for the Company and/or the Board to waive, amend or
provide a release of any provision of this Section 2.2) and (ii) to the Company,
the Board, and/or the Company’s stockholders, following any Acquisition Proposal
received (or entered into) by the Company, the Board or the Company’s
stockholders by any Person or Group other than any Alliance Boots Investor or
any of its Affiliates, in the case of any Alliance Boots Investor, or any
Walgreens Investor or any of its Affiliates, in the case of any Walgreens
Investor, respectively, that is, was or becomes, publicly disclosed or announced
(including as a result of being approved by the Board or otherwise the subject
of any agreement, Contract or understanding with the Company) (the “Original
Public Acquisition Proposal”), a

 

14

--------------------------------------------------------------------------------


 

Qualifying Public Acquisition Proposal on a publicly disclosed and announced
basis (which such Qualifying Public Acquisition Proposal may, for the avoidance
of doubt, include requests for the Company and/or the Board to waive, amend or
provide a release of any provision of this Section 2.2), or from taking any
other action, whether or not otherwise restricted by Section 2.2(a), in
connection with  evaluating, making, submitting, negotiating, effectuating or
implementing any such Qualifying Public Acquisition Proposal (or any amendment,
supplement or modification thereto); provided, that, in the case of this
sub-clause (ii), the right of such Investor to evaluate, make, submit,
negotiate, effectuate or implement a Qualifying Public Acquisition Proposal on a
publicly disclosed and announced basis shall terminate with respect to the
Original Public Acquisition Proposal if such Original Public Acquisition
Proposal is publicly withdrawn (or terminated) (for the avoidance of doubt, an
amendment, supplement or modification to, or replacement Acquisition Proposal in
respect of, such Original Public Acquisition Proposal, shall not be deemed to be
a withdrawal (or termination)) before such Investor initially publicly discloses
or announces such Qualifying Public Acquisition Proposal; provided, further,
that the immediately preceding proviso shall not prohibit or restrict such
Investor from continuing, amending, supplementing or modifying, publicly or
otherwise, any such Qualifying Public Acquisition Proposal that was initially
publicly disclosed or announced prior to the public withdrawal (or termination)
of the Original Public Acquisition Proposal, or limit in any respect the rights
of such Investor with respect to any subsequent Original Public Acquisition
Proposal (whether or not made by the same Person or Group, and whether or not
related in any manner to any previously withdrawn (or terminated) Original
Public Acquisition Proposal).

 

(c)                                  “Standstill Period” shall mean the period
beginning on the date hereof and ending upon the later of (x) two (2) years from
the date of this Agreement and (y) the date that is eighty-nine (89) days (or
one day less than such lesser period as may be applicable under the Company’s
advance notice bylaws as in effect from time to time) after no Walgreens
Director serves as a director on the Board (and Walgreens either no longer has
any rights under Article I to designate any Walgreens Designee to serve on the
Board or irrevocably waives any such rights).

 

(d)                                 As promptly as practicable (but in no event
more than 48 hours) following receipt of any Acquisition Proposal or any request
for nonpublic information or inquiry that could reasonably be expected to lead
to any Acquisition Proposal, the Company shall advise each of Walgreens and
Alliance Boots in writing of the receipt of such Acquisition Proposal, request
or inquiry and the terms and conditions of such Acquisition Proposal, request or
inquiry, and provide to each of Walgreens and Alliance Boots a written summary
of the material terms of such Acquisition Proposal, request or inquiry
(including the identity of the Person or Group making such Acquisition Proposal,
request or inquiry) and a copy of all substantive (or otherwise material)
documentation and correspondence relating thereto.  Thereafter, the Company
shall keep each of Walgreens and Alliance Boots apprised of any related
substantive (or otherwise material) developments, discussions and negotiations
(including providing each of Walgreens and Alliance Boots with a copy of all
substantive (or otherwise material) documentation and correspondence relating
thereto) on a reasonably current basis.  The Company agrees that it shall
promptly provide to each of Walgreens and Alliance Boots any substantive (or
otherwise material) non-public information concerning the Company that may be
provided to any other Person or Group in connection with any such Acquisition
Proposal, request or inquiry which has not previously been provided to each of
Walgreens and Alliance Boots and Walgreens and Alliance Boots agree that they
will keep any such information confidential in accordance with the terms of
Section 1.6.

 

15

--------------------------------------------------------------------------------


 

(e)                                  If (i) the Company engages in any share
repurchases or series of related share repurchases (whether through self-tender,
open market transactions or otherwise) that have the effect of causing the
collective Beneficial Ownership of Company Common Stock of the Investors, SP and
the SP Investors, as a group, to exceed the Ultimate Standstill Level (a “Share
Repurchase Ownership Event”) or (ii) following exercise of either of the
Warrants (in whole or in part) the collective Beneficial Ownership of Company
Common Stock of the Investors, SP and the SP Investors, as a group, exceeds the
Ultimate Standstill Level (a “Warrant Exercise Ownership Event”), then, subject
to Applicable Law, following receipt by each of Walgreens and Alliance Boots of
a written notice from the Company delivered no later than on the tenth (10th)
Business Day following such Share Repurchase Ownership Event or Warrant Exercise
Ownership Event, as applicable, (x) notifying each of Walgreens and Alliance
Boots of such Share Repurchase Ownership Event or Warrant Exercise Ownership
Event, as applicable (and including, in the case of a Share Repurchase Ownership
Event, current and reasonably detailed information with respect to such share
repurchase(s) and, in all cases, the number of shares of Company Common Stock
then outstanding in order to permit each of Walgreens and Alliance Boots to
verify such Share Repurchase Ownership Event or Warrant Exercise Ownership
Event, as applicable, and the calculations set forth in this Section 2.2(e)),
(y) requesting that each of Walgreens and Alliance Boots engage in the
transactions contemplated by this Section 2.2(e) and (z) irrevocably offering to
Walgreens and Alliance Boots to consummate the transactions contemplated by this
Section 2.2(e) (a “Sell Down Request”), each of (i) the Walgreens Investors and
(ii) the Alliance Boots Investors shall, on a Business Day determined by
Walgreens, in the case the Walgreens Investors, and on a Business Day determined
by Alliance Boots, in the case of the Alliance Boots Investors, respectively,
but in no event later than on the tenth (10th) Business Day following
Walgreens’s and Alliance Boots’s respective receipt of the Sell Down Request,
sell to the Company, at a purchase price per share (payable by the Company in
cash) equal to the Thirty Day VWAP of Company Common Stock as of the closing of
trading on such Business Day, such number of outstanding shares of Company
Common Stock (to the extent actually owned by the Walgreens Investors, on the
one hand, or the Alliance Boots Investors, on the other hand, as applicable) as
shall be necessary to cause, in the case of clause (i), the Walgreens Investors’
collective Beneficial Ownership of Company Common Stock not to exceed the
Walgreens Investors’ pro rata portion (measured based upon the Walgreens
Investors’ collective Beneficial Ownership of Company Common Stock relative to
the Alliance Boots Investors’ collective aggregate Beneficial Ownership of
Company Common Stock) of the Ultimate Standstill Level, and, in the case of
clause (ii), the Alliance Boots Investors’, SP’s and the SP Investors’
collective Beneficial Ownership of Company Common Stock not to exceed the
Alliance Boots Investors’ pro rata portion (measured based upon the Walgreens
Investors’ collective Beneficial Ownership of Company Common Stock relative to
the Alliance Boots Investors’ collective aggregate Beneficial Ownership of
Company Common Stock) of the Ultimate Standstill Level; provided, that the
Beneficial Ownership of any shares of Company Common Stock Beneficially Owned by
the FW JV shall be determined in accordance with the FW JV Ownership
Calculation.

 

(f)                                   During the Standstill Period, solely with
respect to the Company, Walgreens (i) shall not amend, modify, waive or
terminate or agree to any amendment, modification, waiver or termination of
Sections 3.1(a)(i), 3.1(b) and 3.1(c) of the Walgreens Shareholders Agreement
(the “Relevant Sections”) (including any amendment or modification of the
definition of any defined term used in such Sections) and (ii) shall, including
in the event of a breach thereof by SP or an SP Investor, take all actions
reasonably within its control to seek to

 

16

--------------------------------------------------------------------------------


 

enforce the Relevant Sections to the fullest extent permissible under Applicable
Law.  Walgreens represents and warrants to the Company that (A) it has made
available to the Company a complete and correct copy of the Walgreens
Shareholders Agreement, including all amendments thereto, (B) the Walgreens
Shareholders Agreement is in full force and effect, (C) Walgreens has not waived
or failed to enforce any rights or benefits under the Relevant Sections with
respect to the Company and (D) to the knowledge of Walgreens, neither SP nor the
SP Investors is in breach or default under the Relevant Sections with respect to
the Company.  To the knowledge of Walgreens, there has occurred no event giving
(with or without notice or lapse of time or both) to any person any right of
termination, amendment or cancellation of the Relevant Sections with respect to
the Company.  Upon knowledge of any breach or default by SP or the SP Investors,
or expiration or termination by its terms or otherwise, of the Relevant Sections
with respect to the Company, Walgreens shall, as promptly as practicable (but in
any event within 48 hours), notify the Company.

 

(g)                                  Notwithstanding anything to the contrary,
nothing in this Agreement or any other Transaction Document shall prevent or
restrict the ability of any Investor to acquire or Transfer among Investors
subject to compliance with Section 2.2(b) Derivative Instruments for the purpose
of engaging in “hedging” or other similar transactions in connection with
acquiring (x) the Initial Open Market Shares or, (y) during any period that
Additional Open Market Shares could otherwise be purchased, the Additional Open
Market Shares.  In no event will the notional amount of shares underlying any
such Derivative Instruments exceed, at any time (1) in the case of Derivative
Instruments used for the purpose of engaging in “hedging” or other similar
transactions in connection with acquiring the Initial Open Market Shares, the
total number of Initial Open Market Shares which the IOMS Rights Holder could
purchase at such time or (2) in the case of Derivative Instruments used for the
purpose of engaging in “hedging” or other similar transactions in connection
with acquiring the Additional Open Market Shares, the total number of Additional
Open Market Shares which the Investors could purchase at such time.

 

2.3                               Preemptive Rights.

 

(a)                                 The Company hereby grants to each of
Walgreens and Alliance Boots (each, a “Pre-Emptive Stockholder”) the right,
subject to Applicable Law, to purchase (and/or to designate Alliance Boots or
Walgreens or any Permitted Transferees of Walgreens or Alliance Boots to
purchase (subject to Section 2.1(b) and so long as any such Permitted
Transferee, to the extent it has not already done so, executes a customary
joinder to this Agreement, in form and substance reasonably acceptable to the
Company, in which such Permitted Transferee, agrees to be a “Walgreens
Investor,” in the case of a Subsidiary of Walgreens or the FW JV, or a “Alliance
Boots Investor,” in the case of a Subsidiary of Alliance Boots, in each case for
all purposes of this Agreement)) such Pre-Emptive Stockholder’s Pro Rata Portion
of any Equity Securities (collectively, the “New Securities”) that the Company
may from time to time propose to issue (other than in Permitted Transactions);
provided, that, for the avoidance of doubt, (i) such Pro Rata Portions of any
New Securities shall not increase the total number of New Securities issued or
proposed to be issued and (ii) no Proposed Issuance (including any issuance of
New Securities to the Pre-Emptive Stockholders (and/or their designees))
completed in  compliance with this Section 2.3 shall be applied in  a circular
manner to this Section 2.3 so as to result in duplicative or iterative
pre-emptive rights.

 

17

--------------------------------------------------------------------------------


 

(b)                                 The Company shall give written notice (an
“Issuance Notice”) of any proposed issuance described in subsection (a) above
(“Proposed Issuance”) to each of Walgreens and Alliance Boots no later than five
(5) Business Days prior to such issuance (or if such notice period is not
reasonably possible under the circumstances, such prior written notice as is
reasonably possible). The Issuance Notice shall set forth the material terms and
conditions of the proposed issuance, including:

 

(i)                                     the number and description of the New
Securities to be issued and the percentage of the Company’s outstanding Equity
Securities such issuance would represent;

 

(ii)                                  the proposed issuance date; and

 

(iii)                               the cash purchase price per New Security
(and/or, if applicable, reasonably detailed information with respect to any
non-cash consideration proposed to be received by the Company in respect of such
proposed issuance, in order to permit the Pre-emptive Stockholders to evaluate
the Market Price (in the case of securities) and/or Fair Market Value (as
defined in Warrant 1) (in the case of any other property) of any such non-cash
consideration).

 

(c)                                  Each Pre-emptive Stockholder shall for a
period of five (5) Business Days (or such shorter period if the Issuance Notice
was sent by the Company in accordance with the first sentence of subsection (b)
above less than five (5) Business Days prior to the proposed issuance date, but
in no event less than one (1) Business Day) following the receipt of an Issuance
Notice (the “Exercise Period”) have the right to elect to purchase (and/or to
designate Alliance Boots or Walgreens or any Permitted Transferee of Walgreens
or Alliance Boots to purchase, as described in subsection (a) above) its Pro
Rata Portion of the New Securities, at an all-cash purchase price per New
Security (the “Per Security Offering Price”) equal to: (1) in the case of
all-cash consideration proposed to be received by the Company in respect of the
Proposed Issuance, the cash purchase price per New Security set forth in the
Issuance Notice or (2) in the case of consideration other than all-cash
consideration proposed to be received by the Company in respect of the Proposed
Issuance, the per New Security price derived from the aggregate Market Price of
all consideration proposed to be received by the Company that is securities and
the aggregate Fair Market Value of all consideration (including cash) proposed
to be received by the Company other than securities, in each case as of the date
of receipt of such Issuance Notice.  Each Pre-emptive Stockholder may exercise
its election by delivering a written notice to the Company during the Exercise
Period.  Such notice must indicate the specific amount of New Securities that
such Pre-emptive Stockholder desires to purchase (and/or designate others to
purchase, as described above) and may not be conditioned in any manner not also
available to other potential purchasers of the Proposed Issuance.  Each
Pre-emptive Stockholder, if so exercising its election (an “Exercising
Stockholder”), shall be entitled and obligated to purchase, or to cause such
other persons it may have designated in accordance with this Section 2.3 to
purchase, that portion of the New Securities so offered to such Pre-emptive
Stockholder specified in such Pre-emptive Stockholder’s notice on the terms and
conditions set forth in the Issuance Notice.  The failure of any Pre-emptive
Stockholder to exercise its election during the Exercise Period shall be deemed
a waiver by such Pre-emptive Stockholder of its rights under this Section 2.3
with respect to such Proposed Issuance.  The closing of any purchase by a
Pre-emptive Stockholder (and/or any of its

 

18

--------------------------------------------------------------------------------


 

designees) shall be consummated concurrently with the consummation of the
Proposed Issuance; provided, however, that the closing of any purchase by any
such Pre-emptive Stockholder (and/or any of its designees) may be extended
beyond the closing of the consummation of the Proposed Issuance to the extent
necessary to obtain required Governmental Approvals, but for the avoidance of
doubt the Company shall not be required to delay or extend the closing of the
other portion of the Proposed Issuance to the extent not subject to such
Governmental Approval requirement (and, subject to Section 3.1 of the Framework
Agreement, the Company and the Investors shall use their respective reasonable
best efforts to obtain such Governmental Approvals) and/or to finally determine
any required calculations of Market Price and/or Fair Market Value in accordance
with the terms of such definitions.

 

(d)                                 Subject to Section 2.3(g), if any
Pre-emptive Stockholder (directly or through its designees) fails to purchase
its allotment of the New Securities within the time period described in Section
2.3(c), the Company shall be free to complete the Proposed Issuance to the
extent and with respect to which such Pre-emptive Stockholder failed to exercise
the option set forth in this Section 2.3 on terms no less favorable to the
Company (including with respect to consideration) than those set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Company may be reduced); provided, that such Proposed Issuance is closed
within sixty (60) Business Days after the expiration of the Exercise Period
(subject to the extension of such sixty (60) Business Day period for a
reasonable time not to exceed an additional sixty (60) Business Days to the
extent reasonably necessary to obtain any Government Approvals).  In the event
the Company has not completed (in whole or in part) such Proposed Issuance
within such time period, the Company shall not thereafter issue or sell any such
New Securities without first again offering such securities to the Pre-Emptive
Stockholder in accordance with the procedures set forth in this Section 2.3.

 

(e)                                  Upon the issuance of any New Securities in
accordance with this Section 2.3, the Company shall deliver to the Exercising
Stockholders (and/or any of their respective designees) certificates evidencing
the New Securities, which New Securities shall be issued free and clear of any
liens, other than liens or encumbrances created by the Transaction Documents,
arising as a matter of Applicable Law or created by or at the direction of any
of the Investors or any of their respective Affiliates, and the Company shall so
represent and warrant to the purchasers thereof, and further represent and
warrant to such purchasers that such New Securities shall be, upon issuance
thereof to such purchasers and after payment of the Per Security Offering Price
therefor, duly authorized, validly issued, fully paid and non-assessable.  Each
Exercising Stockholder shall deliver or cause to be delivered to the Company the
aggregate Per Security Offering Price for the New Securities purchased by it
(and/or such designees) by certified or bank check or wire transfer of
immediately available funds.  In the event that a Proposed Issuance shall be
terminated or abandoned by the Company without the issuance of any New
Securities, then each Pre-emptive Stockholder’s rights pursuant to this Section
2.3 shall also terminate as to such Proposed Issuance.

 

(f)                                   For the avoidance of doubt, the aggregate
New Securities issued to the Exercising Stockholders and their designees
hereunder may equal but shall not exceed the aggregate Pro Rata Portion of the
New Securities of all the Investors.

 

19

--------------------------------------------------------------------------------


 

(g)                                  In the event that the Company has been
advised by its outside counsel that the issuance of New Securities in full to
the Pre-emptive Stockholders pursuant to this Section 2.3 would require the
approval of the Company’s stockholders under Applicable Law, including the rules
of the New York Stock Exchange, (i) the excess amount of such New Securities to
the extent otherwise triggering such stockholder approval requirement will be
excluded from the total number of New Securities that the Pre-emptive
Stockholders would otherwise have a right to purchase pursuant to this Section
2.3 (such excess amount of New Securities, the “Excluded New Securities”) and
(ii) each such Pre-emptive Stockholder shall instead be permitted (in its sole
discretion) to acquire (and/or to designate Alliance Boots or Walgreens or any
Permitted Transferee of Walgreens or Alliance Boots to purchase, as described in
subsection (a) above), in one or more open market transactions, up to a number
of shares of Company Common Stock, that would, in the aggregate, result, after
giving effect to such open market transactions (and ignoring other intervening
events), in such Pre-emptive Stockholder’s (and/or such designee(s)’), as
applicable, Beneficial Ownership of Company Common Stock being equal to what
such Pre-emptive Stockholder’s (and/or such designee(s)’), as applicable,
Beneficial Ownership of Company Common Stock would have been had New Securities
been issued in full pursuant to this Section 2.3 to such Pre-emptive Stockholder
(and/or such designee(s)) in the absence of such stockholder approval
requirement (such shares of Company Common Stock purchasable pursuant to this
Section 2.3(g)(ii), the “Replacement Pre-emptive Shares”).

 

2.4                               Outside Activities.

 

(a)                                 Subject to the provisions of Section 1.6 of
this Agreement and Section 3.6 of the Framework Agreement, any Investor and any
of its Affiliates may engage in or possess any interest in other investments,
business ventures or Persons of any nature or description, independently or with
others, similar or dissimilar to, or that competes with, the investments or
business of the Company, and may provide advice and other assistance to any such
investment, business venture or Person.

 

(b)                                 The Company shall have no rights by virtue
of this Agreement in and to such investments, business ventures or Persons or
the income or profits derived therefrom.

 

(c)                                  The pursuit of any such investment or
venture, even if competitive with the business of the Company, shall not be
deemed wrongful or improper and shall not constitute a conflict of interest or
breach of fiduciary or other duty in respect of the Company, its Subsidiaries or
the Investors.  None of the Investors or any of its Affiliates shall be
obligated to present any particular investment or business opportunity to the
Company even if such opportunity is of a character that, if presented to the
Company, could be pursued by the Company, and any Investor and any of its
Affiliates shall have the right to pursue for its own account (individually or
as a partner or a fiduciary) or to recommend to any other Person any such
investment opportunity; provided, that a Walgreens Director who is offered an
investment or business opportunity in his or her capacity as a member of the
Board shall be obligated to communicate such opportunity to the Company, in
which case such Walgreens Director, the Investors and their respective
Affiliates (expressly including WBAD), respectively, shall not be permitted to
pursue such opportunity unless (i) the Board determines not to do so or (ii)
such Walgreens Director, the Investors or any of their respective Affiliates
(expressly including WBAD) learn of such opportunity other than as a result of
such Walgreens Director being offered such opportunity in his or her capacity as
a

 

20

--------------------------------------------------------------------------------


 

member of the Board.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Investors.  Each Investor, on behalf of itself and not any other Investor,
hereby represents and warrants to the Company as follows as of the date hereof
(or, if applicable, as of the date the joinder agreement pursuant to which such
Investor shall have become a party to this Agreement):

 

(a)                                 Such Investor Beneficially Owns and owns of
record the number of shares of Company Common Stock as listed on Annex A (or, in
the case of a joinder agreement, as listed on an annex to such joinder
agreement) opposite such Investor’s name and such shares constitute all of the
Equity Securities and Derivative Instruments of the Company Beneficially Owned
or owned of record by such Investor.

 

(b)                                 Such Investor has been duly formed, is
validly existing and, where such concept is applicable, is in good standing
under the laws of its jurisdiction of organization.  Such Investor has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement.

 

(c)                                  The execution and delivery by such Investor
of this Agreement and the performance by such Investor of its obligations under
this Agreement do not and will not conflict with or violate any provision of, or
require the consent or approval of any Person (except for any such consents or
approvals which have been obtained) under, (x) Applicable Law, (y) the
organizational documents of such Investor or (z) any contract or agreement to
which such Investor is a party.

 

(d)                                 The execution and delivery by such Investor
of this Agreement and the performance by such Investor of its obligations under
this Agreement have been duly authorized by all necessary corporate or other
analogous action on the part of such Investor.  This Agreement has been duly
executed and delivered by such Investor and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, subject to bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

 

(e)                                  Such Investor: (i) is acquiring the
Warrants and the Shares, as applicable, for its own account, solely for
investment and not with a view toward, or for sale in connection with, any
distribution thereof in violation of any foreign, federal, state or local
securities or “blue sky” laws, or with any present intention of distributing or
selling such Warrants or Shares, as applicable, in violation of any such laws,
(ii) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Warrants and the Shares, as applicable, and of making
an informed investment decision and (iii) is an

 

21

--------------------------------------------------------------------------------


 

“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act.  Such Investor understands that the Company is relying on the
statements contained herein to establish an exemption from registration under
the Securities Act and under foreign, federal, state and local securities laws
and acknowledges that the Warrants and the Warrant Shares are not registered
under the Securities Act or any other Applicable Law and that such Warrants and
Warrant Shares may not be Transferred except pursuant to the registration
provisions of the Securities Act (and in compliance with any other Applicable
Law) or pursuant to an applicable exemption therefrom.

 

3.2                               Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Investors as
follows:

 

(a)                                 The Company is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.  The Company has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement.

 

(b)                                 Except as set forth in the Framework
Agreement, the execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) Applicable Law, (y) the organizational documents of
the Company (following any actions taken pursuant to Section 1.1(a), Section
1.1(b) or Section 1.1(c)) or (z) any contract or agreement to which the Company
is a party.

 

(c)                                  The execution and delivery by the Company
of this Agreement and the performance of the obligations of the Company under
this Agreement have been duly authorized by all necessary corporate action on
the part of the Company.  This Agreement has been duly executed and delivered by
the Company and, assuming the due authorization, execution and delivery by the
other parties hereto, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency and other laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.

 

3.3                               Representations and Warranties of Alliance
Boots.  Alliance Boots hereby represents and warrants to the Company and
Walgreens that neither SP nor any SP Investor nor any Person Controlled by SP or
any SP Investor (other than Investors whose Beneficial Ownership is the subject
of Section 3.1(a)) Beneficially Owns any shares of Company Common Stock or any
Derivative Instruments of the Company.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REGISTRATION

 

4.1                               Demand Registrations.

 

(a)                                 From and after the expiration of the Initial
Open Market Shares Restricted Period, the Additional Open Market Shares
Restricted Period, the Warrant 1 Shares Restricted Period, and/or the Warrant 2
Shares Restricted Period, as applicable, subject to the terms and conditions
hereof (x) solely during any period that the Company is then-ineligible under
Applicable Law to register Registrable Securities on Form S-3 or, if the Company
is so eligible but has failed to comply with its obligations under Section 4.3
or (y) following the expiration of the Company’s obligation to keep the Shelf
Registration Statement continuously effective pursuant to Section 4.3(c), but
only if there is no Shelf Registration Statement then in effect, any Demand
Shareholders (“Requesting Shareholders”) shall be entitled to make an unlimited
number of written requests of the Company (each, a “Demand”) for registration
under the Securities Act of an amount of Registrable Securities then held by
such Requesting Shareholders that equals or is greater than the Registrable
Amount (a “Demand Registration” and such registration statement, a “Demand
Registration Statement”).  Thereupon, the Company will, subject to the terms of
this Agreement, use its commercially reasonable efforts to effect the
registration as promptly as practicable under the Securities Act of:

 

(i)                                     the Registrable Securities which the
Company has been so requested to register by the Requesting Shareholders for
disposition in accordance with the intended method of disposition stated in such
Demand;

 

(ii)                                  all other Registrable Securities which the
Company has been requested to register pursuant to Section 4.1(b), but subject
to Section 4.1(g); and

 

(iii)                               all shares of Company Common Stock which the
Company may elect to register in connection with any offering of Registrable
Securities pursuant to this Section 4.1, but subject to Section 4.1(g);

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
shares of Company Common Stock, if any, to be so registered.

 

(b)                                 A Demand shall specify:  (i) the aggregate
number of Registrable Securities requested to be registered in such Demand
Registration, (ii) the intended method of disposition in connection with such
Demand Registration, to the extent then known, and (iii) the identity of the
Requesting Shareholder(s).  Within ten (10) days after receipt of a Demand, the
Company shall give written notice of such Demand to all other holders of
Registrable Securities.  The Company shall include in the Demand Registration
covered by such Demand all Registrable Securities with respect to which the
Company has received a written request for inclusion therein within ten (10)
days after the Company’s notice required by this paragraph has been given,
subject to Section 4.1(g).  Each such written request shall comply with the
requirements of a Demand as set forth in this Section 4.1(b).

 

23

--------------------------------------------------------------------------------


 

(c)                                  A Demand Registration shall not be deemed
to have been effected and shall not count as a Demand Registration (i) unless
the Demand Registration Statement with respect thereto has become effective and
has remained effective for a period of at least one hundred eighty (180) days or
such shorter period in which all Registrable Securities included in such Demand
Registration have actually been sold or otherwise disposed of thereunder
(provided, that such period shall be extended for a period of time equal to the
period the holders of Registrable Securities refrain from selling any securities
included in such registration statement at the request of the Company or the
lead managing underwriter(s) pursuant to the provisions of this Agreement) or
(ii) if, after it has become effective, such Demand Registration becomes
subject, prior to one hundred eighty (180) days after effectiveness, to any stop
order, injunction or other order or requirement of the Commission or other
Governmental Authority, other than by reason of any act or omission by the
applicable Selling Shareholders.

 

(d)                                 Demand Registrations shall be on such
appropriate registration form of the Commission as shall be selected by the
Company and reasonably acceptable to the Requesting Shareholders.

 

(e)                                  The Company shall not be obligated to (i)
subject to Section 4.1(c), maintain the effectiveness of a registration
statement under the Securities Act filed pursuant to a Demand Registration for a
period longer than one hundred eighty (180) days or (ii) effect any Demand
Registration (A) within six (6) months of a “firm commitment” Underwritten
Offering in which all Demand Shareholders were offered “piggyback” rights
pursuant to Section 4.2 (subject to Section 4.2(b)) and at least fifty percent
(50%) of the number of Registrable Securities requested by such Demand
Shareholders to be included in such Demand Registration were included, (B)
within six (6) months of the completion of any other Demand Registration
(including, for the avoidance of doubt, any Underwritten Offering pursuant to
any Shelf Registration Statement) or (C) if, in the Company’s reasonable
judgment, it is not feasible for the Company to proceed with the Demand
Registration because of the unavailability of audited or other required
financial statements of the Company or any other Person; provided, that the
Company shall use its commercially reasonable efforts to obtain such financial
statements as promptly as practicable.

 

(f)                                   The Company shall be entitled to (1)
postpone (upon written notice to the Demand Shareholders) the filing or the
effectiveness of a registration statement for any Demand Registration, (2) cause
any Demand Registration Statement to be withdrawn and its effectiveness
terminated and (3) suspend the use of the prospectus forming the part of any
registration statement, in each case in the event of a Blackout Period until the
expiration of the applicable Blackout Period.  In the event of a Blackout Period
under clause (ii) of the definition thereof, the Company shall deliver to the
Demand Shareholders requesting registration a certificate signed by either the
chief executive officer or the chief financial officer of the Company certifying
that, in the good faith judgment of the Company, the conditions described in
clause (ii) of the definition of Blackout Period are met.  Such certificate
shall contain an approximation of the anticipated delay.  Upon notice by the
Company to the Demand Shareholders of any such determination, each Demand
Shareholder covenants that, subject to Applicable Law, it shall keep the fact of
any such notice strictly confidential, and, in the case of a Blackout Period
pursuant to clause (ii)(y) of the definition of Blackout Period, promptly halt
any offer, sale, trading or other Transfer by it or any of its Affiliates of any
Registrable Securities for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company) and

 

24

--------------------------------------------------------------------------------


 

promptly halt any use, publication, dissemination or distribution of the Demand
Registration Statement, each prospectus included therein, and any amendment or
supplement thereto by it and any of its Affiliates for the duration of the
Blackout Period set forth in such notice (or until such Blackout Period shall be
earlier terminated in writing by the Company) and, if so directed in writing by
the Company, will deliver to the Company any copies then in the Demand
Shareholder’s possession of the prospectus covering such Registrable Securities
that was in effect at the time of receipt of such notice.

 

(g)                                  If, in connection with a Demand
Registration that involves an Underwritten Offering, the lead managing
underwriter(s) advise(s) the Company that, in its (their) opinion, the inclusion
of all of the securities sought to be registered in connection with such Demand
Registration would adversely affect the success thereof, then the Company shall
include in such registration statement only such securities as the Company is
advised by such lead managing underwriter(s) can be sold without such adverse
effect as follows and in the following order of priority:  (i) first, up to the
number of Registrable Securities requested to be included in such Demand
Registration by the Demand Shareholders, which, in the opinion of the lead
managing underwriter(s), can be sold without adversely affecting the success
thereof, pro rata among such Demand Shareholders on the basis of the number of
such Registrable Securities requested to be included by such Demand
Shareholders; (ii) second, securities the Company proposes to sell; and (iii)
third, all other securities of the Company duly requested to be included in such
registration statement, pro rata on the basis of the amount of such other
securities requested to be included or such other allocation method determined
by the Company.

 

(h)                                 Any time that a Demand Registration involves
an Underwritten Offering, the Requesting Shareholder(s) shall select the
investment banker(s) and manager(s) that will serve as managing underwriters
(including which such managing underwriters will serve as lead or co-lead) and
underwriters with respect to the offering of such Registrable Securities;
provided, that such investment banker(s) and manager(s) shall be reasonably
acceptable to the Company (such acceptance not to be unreasonably withheld,
conditioned or delayed).

 

4.2                               Piggyback Registrations.

 

(a)                                 From and after the expiration of the Initial
Open Market Shares Restricted Period, the Additional Open Market Shares
Restricted Period, the Warrant 1 Shares Restricted Period, and/or the Warrant 2
Shares Restricted Period, as applicable, subject to the terms and conditions
hereof, whenever the Company proposes to register any Company Common Stock (or
any other securities that are of the same class or series as any Registrable
Securities that are not shares of Company Common Stock) under the Securities Act
(other than a registration by the Company (i) on Form S-4 or any successor form
thereto, (ii) on Form S-8 or any successor form thereto, (iii) on a Shelf
Registration Statement or (iv) pursuant to Section 4.1) (a “Piggyback
Registration”), whether for its own account or for the account of others, the
Company shall give all Demand Shareholders prompt written notice thereof (but
not less than ten (10) Business Days prior to the filing by the Company with the
Commission of any registration statement with respect thereto).  Such notice (a
“Piggyback Notice”) shall specify the number of shares of Company Common Stock
(or other securities, as applicable) proposed to be registered, the proposed
date of filing of such registration statement with the Commission, the proposed
means of distribution and the proposed managing underwriter(s) (if any) and a
good faith estimate by the Company of the

 

25

--------------------------------------------------------------------------------


 

proposed minimum offering price of such shares of Company Common Stock (or other
securities, as applicable), in each case to the extent then known.  Subject to
Section 4.2(b), the Company shall include in each such Piggyback Registration
all Registrable Securities held by Demand Shareholders (a “Piggyback Seller”)
with respect to which the Company has received written requests (which written
requests shall specify the number of Registrable Securities requested to be
disposed of by such Piggyback Seller) for inclusion therein within ten (10) days
after such Piggyback Notice is received by such Piggyback Seller.

 

(b)                                 If, in connection with a Piggyback
Registration that involves an Underwritten Offering, the lead managing
underwriter(s) advise(s) the Company that, in its opinion, the inclusion of all
the securities  sought to be included in such Piggyback Registration by (i) the
Company, (ii) other Persons who have sought to have shares of Company Common
Stock registered in such Piggyback Registration pursuant to rights to demand
(other than pursuant to so-called “piggyback” or other incidental or
participation registration rights) such registration (such Persons being “Other
Demanding Sellers”), (iii) the Piggyback Sellers and (iv) any other proposed
sellers of shares of Company Common Stock (such Persons being “Other Proposed
Sellers”), as the case may be, would adversely affect the success thereof, then
the Company shall include in the registration statement applicable to such
Piggyback Registration only such securities as the Company is so advised by such
lead managing underwriter(s) can be sold without such an effect, as follows and
in the following order of priority:

 

(i)                                     if the Piggyback Registration relates to
an offering for the Company’s own account, then (A) first, such number of shares
of Company Common Stock (or other securities, as applicable) to be sold by the
Company as the Company, in its reasonable judgment, shall have determined,
(B) second, Registrable Securities of Piggyback Sellers, pro rata on the basis
of the number of Registrable Securities proposed to be sold by such Piggyback
Sellers, (C) third, shares of Company Common Stock sought to be registered by
Other Demanding Sellers, pro rata on the basis of the number of shares of
Company Common Stock proposed to be sold by such Other Demanding Sellers and (D)
fourth, other shares of Company Common Stock proposed to be sold by any Other
Proposed Sellers; or

 

(ii)                                  if the Piggyback Registration relates to
an offering other than for the Company’s own account, then (A) first, such
number of shares of Company Common Stock (or other securities, as applicable)
sought to be registered by each Other Demanding Seller pro rata in proportion to
the number of securities sought to be registered by all such Other Demanding
Sellers, (B) second, Registrable Securities of Piggyback Sellers, pro rata on
the basis of the number of Registrable Securities proposed to be sold by such
Piggyback Sellers, (C) third, shares of Company Common Stock to be sold by the
Company and (D) fourth, other shares of Company Common Stock proposed to be sold
by any Other Proposed Sellers.

 

(c)                                  For clarity, in connection with any
Underwritten Offering under this Section 4.2 for the Company’s account, the
Company shall not be required to include the Registrable Securities of a
Piggyback Seller in the Underwritten Offering unless such Piggyback Seller
accepts the terms of the underwriting as agreed upon between the Company and the
lead managing underwriter(s), which shall be selected by the Company.

 

26

--------------------------------------------------------------------------------


 

(d)                                 If, at any time after giving written notice
of its intention to register any shares of Company Common Stock (or other
securities, as applicable) as set forth in this Section 4.2 and prior to the
time the registration statement filed in connection with such Piggyback
Registration is declared effective, the Company shall determine for any reason
not to register such shares of Company Common Stock (or other securities, as
applicable), the Company may, at its election, give written notice of such
determination to the Piggyback Sellers within five (5) Business Days thereof and
thereupon shall be relieved of its obligation to register any Registrable
Securities in connection with such particular withdrawn or abandoned Piggyback
Registration; provided, that, if permitted pursuant to Section 4.1, the Demand
Shareholders may continue the registration as a Demand Registration pursuant to
the terms of Section 4.1.

 

4.3                               Shelf Registration Statement.

 

(a)                                 From and after the expiration of the Initial
Open Market Shares Restricted Period, the Additional Open Market Shares
Restricted Period, the Warrant 1 Shares Restricted Period, and/or the Warrant 2
Shares Restricted Period, as applicable, subject to the terms and conditions
hereof, and further subject to the availability of a registration statement on
Form S-3 or any successor form thereto (“Form S-3”) to the Company, any of the
Demand Shareholders may by written notice delivered to the Company (the “Shelf
Notice”) require the Company to file as soon as reasonably practicable, and to
use commercially reasonable efforts to cause to be declared effective by the
Commission as soon as reasonably practicable after such filing date, a Form S-3
providing for an offering to be made on a continuous basis pursuant to Rule 415
under the Securities Act relating to the offer and sale, from time to time, of
an amount of Registrable Securities then held by such Demand Shareholders that
equals or is greater than the Registrable Amount (the “Shelf Registration
Statement”).  To the extent the Company is a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act), the Company shall file the Shelf
Registration Statement in the form of an automatic shelf registration statement
(as defined in Rule 405 under the Securities Act) or any successor form thereto.

 

(b)                                 Within ten (10) days after receipt of a
Shelf Notice pursuant to Section 4.3(a), the Company will deliver written notice
thereof to all other holders of Registrable Securities.  Each other holder of
Registrable Securities may elect to participate with respect to its Registrable
Securities in the Shelf Registration Statement in accordance with the plan and
method of distribution set forth, or to be set forth, in such Shelf Registration
Statement by delivering to the Company a written request to so participate
within ten (10) days after the Shelf Notice is received by any such holder of
Registrable Securities.

 

(c)                                  Subject to Section 4.3(d), the Company will
use its commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective until the earlier of (i) three (3) years after the Shelf
Registration Statement has been declared effective; (ii) the date on which all
Registrable Securities covered by the Shelf Registration Statement have been
sold thereunder in accordance with the plan and method of distribution disclosed
in the prospectus included in the Shelf Registration Statement, or otherwise
cease to be Registrable Securities; and (iii) the date on which the Investors’
collective Beneficial Ownership of Company Common Stock falls below five percent
(5.0%); provided, that the Company’s obligations under this Section 4.3(c) shall
cease after completion of the fifth (5th) Shelf Offering by the Investors
(taking into account the time periods described in Section 4.1(c) as if such
Shelf Offering were a Demand Registration).

 

27

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Company shall be entitled, from time to time,
by providing written notice to the holders of Registrable Securities who elected
to participate in the Shelf Registration Statement, to require such holders of
Registrable Securities to suspend the use of the prospectus for sales of
Registrable Securities under the Shelf Registration Statement during any
Blackout Period.  In the event of a Blackout Period under clause (ii) of the
definition thereof, the Company shall deliver to the Demand Shareholders
requesting registration a certificate signed by either the chief executive
officer or the chief financial officer of the Company certifying that, in the
good faith judgment of the Company, the conditions described in clause (ii) of
the definition of Blackout Period are met.  Such certificate shall contain an
approximation of the anticipated delay.  Upon notice by the Company to the
Demand Shareholders of any such determination, each Demand Shareholder covenants
that it shall, subject to Applicable Law, keep the fact of any such notice
strictly confidential, and, in the case of a Blackout Period pursuant to clause
(ii)(y) of the definition of Blackout Period, promptly halt any offer, sale,
trading or other Transfer by it or any of its Affiliates of any Registrable
Securities for the duration of the Blackout Period set forth in such notice (or
until such Blackout Period shall be earlier terminated in writing by the
Company) and promptly halt any use, publication, dissemination or distribution
of the Shelf Registration Statement, each prospectus included therein, and any
amendment or supplement thereto by it and any of its Affiliates for the duration
of the Blackout Period set forth in such notice (or until such Blackout Period
shall be earlier terminated in writing by the Company) and, if so directed in
writing by the Company, will deliver to the Company any copies then in the
Demand Shareholder’s possession of the prospectus covering such Registrable
Securities that was in effect at the time of receipt of such notice.

 

(e)                                  After the expiration of any Blackout Period
and without any further request from a holder of Registrable Securities, the
Company, to the extent necessary, shall as promptly as reasonably practicable
prepare a post-effective amendment or supplement to the Shelf Registration
Statement or the prospectus, or any document incorporated therein by reference,
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(f)                                   At any time that a Shelf Registration
Statement is effective, if any Demand Shareholder delivers a notice to the
Company (a “Take-Down Notice”) stating that it intends to sell all of part of
its Registrable Securities included by it on the Shelf Registration Statement (a
“Shelf Offering”), then the Company shall amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering (taking into
account, solely in connection with a Marketed Underwritten Shelf Offering, the
inclusion of Registrable Securities by any other holders pursuant to this
Section 4.3).  In connection with any Shelf Offering that is an Underwritten
Offering and where the plan of distribution set forth in the applicable
Take-Down Notice includes a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
(a “Marketed Underwritten Shelf Offering”):

 

(i)                                     such proposing Demand Shareholder(s)
shall also deliver the Take-Down Notice to all other Demand Shareholders
included on the Shelf Registration

 

28

--------------------------------------------------------------------------------


 

Statement and permit each such holder to include its Registrable Securities
included on the Shelf Registration Statement in the Marketed Underwritten Shelf
Offering if such holder notifies the proposing Demand Shareholder(s) and the
Company within five (5) days after delivery of the Take-Down Notice to such
holder; and

 

(ii)                                  if the lead managing underwriter(s)
advises the Company and the proposing Demand Shareholder(s) that, in its
opinion, the inclusion of all of the securities sought to be sold in connection
with such Marketed Underwritten Shelf Offering would adversely affect the
success thereof, then there shall be included in such Marketed Underwritten
Shelf Offering only such securities as the proposing Demand Shareholder(s) is
advised by such lead managing underwriter(s) can be sold without such adverse
effect, and such number of Registrable Securities shall be allocated in the same
manner as described in Section 4.1(g).  Except as otherwise expressly specified
in this Section 4.3, any Marketed Underwritten Shelf Offering shall be subject
to the same requirements, limitations and other provisions of this Article IV as
would be applicable to a Demand Registration (i.e., as if such Marketed
Underwritten Shelf Offering were a Demand Registration), including Section
4.1(e)(ii) and Section 4.1(g).

 

4.4                               Withdrawal Rights.  Any holder of Registrable
Securities having notified or directed the Company to include any or all of its
Registrable Securities in a registration statement under the Securities Act
shall have the right to withdraw any such notice or direction with respect to
any or all of the Registrable Securities designated by it for registration by
giving written notice to such effect to the Company prior to the effective date
of such registration statement.  In the event of any such withdrawal, the
Company shall not include such Registrable Securities in the applicable
registration and such Registrable Securities shall continue to be Registrable
Securities for all purposes of this Agreement (subject to the other terms and
conditions of this Agreement).  No such withdrawal shall affect the obligations
of the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each Demand Shareholder seeking to register Registrable
Securities notice to such effect and, within ten (10) days following the mailing
of such notice, such Demand Shareholder still seeking registration shall, by
written notice to the Company, elect to register additional Registrable
Securities to satisfy the Registrable Amount or elect that such registration
statement not be filed or, if theretofore filed, be withdrawn.  During such ten
(10) day period, the Company shall not file such registration statement if not
theretofore filed or, if such registration statement has been theretofore filed,
the Company shall not seek, and shall use reasonable best efforts to prevent,
the effectiveness thereof.

 

4.5                               Holdback Agreements.

 

(a)                                 Each Investor agrees to enter into customary
agreements restricting the sale or distribution of Equity Securities of the
Company (including sales pursuant to Rule 144 under the Securities Act) to the
extent required in writing by the lead managing underwriter(s) with respect to
an applicable Underwritten Offering during the period commencing on the date of
the request (which shall be no earlier than fourteen (14) days prior to the
expected “pricing” of such Underwritten Offering) and continuing for not more
than ninety (90) days after the date of the

 

29

--------------------------------------------------------------------------------


 

“final” prospectus (or “final” prospectus supplement if the Underwritten
Offering is made pursuant to a Shelf Registration Statement), pursuant to which
such Underwritten Offering shall be made, plus an extension period, as may be
proposed by the lead managing underwriter(s) to address FINRA regulations
regarding the publishing of research, or such lesser period as is required by
the lead managing underwriter(s).

 

(b)                                 If any Demand Registration or Shelf Offering
involves an Underwritten Offering, the Company will not effect any sale or
distribution of Company Common Stock (or securities convertible into or
exchangeable or exercisable for Company Common Stock) (other than a registration
statement on Form S-4, Form S-8 or any successor forms thereto) for its own
account, within sixty (60) days (plus an extension period as may be proposed by
the lead managing underwriter(s) for such Underwritten Offering to address FINRA
regulations regarding the publication of research, or such shorter periods as
the lead managing underwriter(s) may agree with the Company), after the
effective date of such registration except as may otherwise be agreed between
the Company and the lead managing underwriter(s) of such Underwritten Offering.

 

4.6                               Registration Procedures.

 

(a)                                 If and whenever the Company is required to
use commercially reasonable efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Section 4.1,
Section 4.2 or Section 4.3, the Company shall as expeditiously as reasonably
practicable:

 

(i)                                     prepare and file with the Commission a
registration statement to effect such registration in accordance with the
intended method or methods of distribution of such securities and thereafter use
commercially reasonable efforts to cause such registration statement to become
and remain effective pursuant to the terms of this Article IV; provided,
however, that the Company may discontinue any registration of its securities
which are not Registrable Securities at any time prior to the effective date of
the registration statement relating thereto; provided, further, that before
filing such registration statement or any amendments thereto, the Company will
furnish to the Demand Shareholders which are including Registrable Securities in
such registration (“Selling Shareholders”), their counsel and the lead managing
underwriter(s), if any, copies of all such documents proposed to be filed, which
documents will be subject to the review and reasonable comment of such counsel,
and other documents reasonably requested by such counsel, including any comment
letter from the Commission, and, if requested by such counsel, provide such
counsel reasonable opportunity to participate in the preparation of such
registration statement and each prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors.  The Company shall not file any such
registration statement or prospectus or any amendments or supplements thereto
with respect to a Demand Registration to which the holders of a majority of
Registrable Securities held by the Requesting Shareholder(s), their counsel or
the lead managing underwriter(s), if any, shall reasonably object, in writing,
on a timely basis, unless, in the opinion of the Company, such filing is
necessary to comply with Applicable Law;

 

30

--------------------------------------------------------------------------------


 

(ii)                                  prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective pursuant to the terms of this Article IV, and comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement;

 

(iii)                               if requested by the lead managing
underwriter(s), if any, or the holders of a majority of the then outstanding
Registrable Securities being sold in connection with an Underwritten Offering,
promptly include in a prospectus supplement or post-effective amendment such
information as the lead managing underwriter(s), if any, and such holders may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such post-effective amendment as soon as reasonably practicable after the
Company has received such request; provided, however, that the Company shall not
be required to take any actions under this Section 4.6(a)(iii) that are not, in
the opinion of counsel for the Company, in compliance with Applicable Law;

 

(iv)                              furnish to the Selling Shareholders and each
underwriter, if any, of the securities being sold by such Selling Shareholders
such number of conformed copies of such registration statement and of each
amendment and supplement thereto, such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and each free writing prospectus (as defined in Rule
405 of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Shareholders and underwriter, if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Shareholders;

 

(v)                                 use commercially reasonable efforts to
register or qualify or cooperate with the Selling Shareholders, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities covered by such registration
statement under such other securities laws or “blue sky” laws of such
jurisdictions as the Selling Shareholders and any underwriter of the securities
being sold by such Selling Shareholders shall reasonably request, and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such registration statement is required to be kept effective
and take any other action which may be necessary or reasonably advisable to
enable such Selling Shareholders and underwriters to consummate the disposition
in such jurisdictions of the Registrable Securities owned by such Selling
Shareholders, except that the Company shall not for any such purpose be required
to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (v) be
obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

 

31

--------------------------------------------------------------------------------


 

(vi)                              use commercially reasonable efforts to cause
such Registrable Securities (if such Registrable Securities are shares of
Company Common Stock) to be listed on each securities exchange on which shares
of Company Common Stock are then listed;

 

(vii)                           use commercially reasonable efforts to provide
and cause to be maintained a transfer agent and registrar for all Registrable
Securities covered by such registration statement from and after a date not
later than the effective date of such registration statement;

 

(viii)                        enter into such agreements (including an
underwriting agreement) in form, scope and substance as is customary in
underwritten offerings of Company Common Stock by the Company and use its
commercially reasonable efforts to take all such other actions reasonably
requested by the holders of a majority of the Registrable Securities being sold
in connection therewith (including those reasonably requested by the lead
managing underwriter(s), if any) to expedite or facilitate the disposition of
such Registrable Securities, and in such connection, whether or not an
underwriting agreement is entered into and whether or not the registration is an
Underwritten Offering (A) make such representations and warranties to the
holders of such Registrable Securities and the underwriters, if any, with
respect to the business of the Company and its Subsidiaries, and the
registration statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers in underwritten offerings, and, if
true, confirm the same if and when requested, (B) if any underwriting agreement
has been entered into, the same shall contain customary indemnification
provisions and procedures with respect to all parties to be indemnified pursuant
to Section 4.9, except as otherwise agreed by the holders of a majority of the
Registrable Securities being sold and (C) deliver such documents and
certificates as reasonably requested by the holders of a majority of the
Registrable Securities being sold, their counsel and the lead managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to sub-clause (A) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;

 

(ix)                              in connection with an Underwritten Offering,
use commercially reasonable efforts to obtain for the
underwriter(s) (A) opinions of counsel for the Company, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such underwriters and
(B) “comfort” letters and updates thereof (or, in the case of any such Person
which does not satisfy the conditions for receipt of a “comfort” letter
specified in Statement on Auditing Standards No. 72, an “agreed upon procedures”
letter) signed by the independent public accountants who have certified the
Company’s financial statements included in such registration statement, covering
the matters customarily covered in “comfort” letters in connection with
underwritten offerings;

 

32

--------------------------------------------------------------------------------


 

(x)                                 make available for inspection by the Selling
Shareholders, any underwriter participating in any disposition pursuant to any
registration statement, and any attorney, accountant or other agent or
representative retained in connection with such offering by such Selling
Shareholders or underwriter (collectively, the “Inspectors”), financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary, or as shall
otherwise be reasonably requested, to enable them to exercise their due
diligence responsibility, and cause the officers, directors and employees of the
Company and its Subsidiaries to supply all information in each case reasonably
requested by any such representative, underwriter, attorney, agent or accountant
in connection with such registration statement; provided, however, that the
Company shall not be required to provide any information under this
Section 4.6(a)(x) if (A) the Company believes, after consultation with counsel
for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information or (B) either
(1) the Company has requested and been granted from the Commission confidential
treatment of such information contained in any filing with the Commission or
documents provided supplementally or otherwise or (2) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing; unless prior to furnishing any such information with
respect to clause (1) or (2) such Selling Shareholder requesting such
information enters into, and causes each of its Inspectors to enter into, a
confidentiality agreement on terms and conditions reasonably acceptable to the
Company; provided, further, that each Selling Shareholder agrees that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction or by another Governmental Authority, give notice to the Company
and allow the Company, at its expense, to undertake appropriate action seeking
to prevent disclosure of the Records deemed confidential;

 

(xi)                              as promptly as practicable notify in writing
the Selling Shareholders and the underwriters, if any, of the following events: 
(A) the filing of the registration statement, any amendment thereto, the
prospectus or any prospectus supplement related thereto or post-effective
amendment to the registration statement or any Free Writing Prospectus utilized
in connection therewith, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the Commission or any other U.S. or state governmental authority for
amendments or supplements to the registration statement or the prospectus or for
additional information; (C) the issuance by the Commission of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings by any Person for that purpose; (D) the receipt by the Company
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose;
(E) if at any time the representations and warranties of the Company contained
in any mutual agreement (including any underwriting agreement) contemplated by
Section 4.6(a)(viii) cease to be true and correct in any material respect; and
(F) upon the happening of any event that makes any statement made in such
registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such registration statement,
prospectus or documents so that, in the case of the registration statement, it
will not contain any untrue statement of a material fact or omit to state any

 

33

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary to make  the statements
therein not misleading, and that in the case of the prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
any Selling Shareholder, promptly prepare and furnish to such Selling
Shareholder a reasonable number of copies of a supplement to or an amendment of
such registration statement or prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

 

(xii)                           use commercially reasonable efforts to obtain
the withdrawal of any order suspending the effectiveness of such registration
statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest reasonable practicable date, except that, subject
to the requirements of Section 4.6(a)(v), the Company shall not for any such
purpose be required to (A) qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this clause (xii) be obligated to be so qualified, (B) subject itself to
taxation in any such jurisdiction or (C) file a general consent to service of
process in any such jurisdiction;

 

(xiii)                        cooperate with the Selling Shareholders and the
lead managing underwriter(s) to facilitate the timely preparation and delivery
of certificates (which shall not bear any restrictive legends unless required
under Applicable Law) representing securities sold under any registration
statement, and enable such securities to be in such denominations and registered
in such names as the lead managing underwriter(s) or such Selling Shareholders
may request and keep available and make available to the Company’s transfer
agent prior to the effectiveness of such registration statement a supply of such
certificates;

 

(xiv)                       cooperate with each seller of Registrable Securities
and each underwriter or agent participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA; and

 

(xv)                          have appropriate officers of the Company prepare
and make presentations at a reasonable number of “road shows” and before
analysts and rating agencies, as the case may be, and other information meetings
reasonably organized by the underwriters, take other actions to obtain ratings
for any Registrable Securities (if they are eligible to be rated) and otherwise
use its commercially reasonable efforts to cooperate as reasonably requested by
the Selling Shareholders and the underwriters in the offering, marketing or
selling of the Registrable Securities; provided, however, that the scheduling of
any such “road shows” and other meetings shall not unduly interfere with the
normal operations of the business of the Company.

 

(b)                                 The Company may require each Selling
Shareholder and each underwriter, if any, to furnish the Company in writing such
information regarding each Selling Shareholder or

 

34

--------------------------------------------------------------------------------


 

underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request in writing to complete or amend the
information required by such registration statement.

 

(c)                                  Each Selling Shareholder agrees that upon
receipt of any notice from the Company of the happening of any event of the kind
described in clauses (B), (C), (D), (E) and (F) of Section 4.6(a)(xi), such
Selling Shareholder shall forthwith discontinue such Selling Shareholder’s
disposition of Registrable Securities pursuant to the applicable registration
statement and prospectus relating thereto until such Selling Shareholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 4.6(a)(x), or until it is advised in writing by the Company that the use
of the applicable prospectus may be resumed, and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus; provided, however, that the
Company shall extend the time periods under Section 4.1(c) with respect to the
length of time that the effectiveness of a registration statement must be
maintained by the amount of time the holder is required to discontinue
disposition of such securities.

 

(d)                                 With a view to making available to the
holders of Registrable Securities the benefits of Rule 144 under the Securities
Act and any other rule or regulation of the Commission that may at any time
permit a holder to sell securities of the Company to the public without
registration, the Company shall:

 

(i)                                     use commercially reasonable efforts to
make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act;

 

(ii)                                  use commercially reasonable efforts to
file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act, at any time when the Company is
subject to such reporting requirements; and

 

(iii)                               furnish to any holder of Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and of the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed or furnished by the
Company with the Commission as such holder may reasonably request in connection
with the sale of Registrable Securities without registration (in each case to
the extent not readily publicly available).

 

4.7                               Registration Expenses.  All fees and expenses
incident to the Company’s performance of its obligations under this Article IV,
including (a) all registration and filing fees, including all fees and expenses
of compliance with securities and “blue sky” laws (including the reasonable and
documented fees and disbursements of counsel for the underwriters in connection
with “blue sky” qualifications of the Registrable Securities pursuant to
Section 4.6(a)(v)) and all fees and expenses associated with filings required to
be made with FINRA (including, if applicable, the fees and expenses of any
“qualified independent underwriter” as such term is defined in FINRA Rule 5121,
except in the event that Requesting Shareholders select the

 

35

--------------------------------------------------------------------------------


 

underwriters)  (b) all printing (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with the Depository
Trust Company and of printing prospectuses if the printing of prospectuses is
requested by an Investor) and copying expenses, (c) all messenger, telephone and
delivery expenses, (d) all fees and expenses of the Company’s independent
certified public accountants and counsel (including with respect to “comfort”
letters and opinions), (e) expenses of the Company incurred in connection with
any “road show”, other than any expense paid or payable by the underwriters and
(f) reasonable and documented fees and disbursements of one counsel for all
holders of Registrable Securities whose Registrable Securities are included in a
registration statement, which counsel shall be selected by, in the case of a
Demand Registration, the Requesting Shareholders, in the case of a Shelf
Offering, the Demand Shareholder(s) requesting such offering, or in the case of
any other registration, the holders of a majority of the Registrable Securities
being sold in connection therewith, shall be borne solely by the Company whether
or not any registration statement is filed or becomes effective.  In connection
with the Company’s performance of its obligations under this Article IV, the
Company will pay its internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties and the expense
of any annual audit) and the expenses and fees for listing the securities to be
registered on the primary securities exchange or over-the-counter market on
which similar securities issued by the Company are then listed or traded.  Each
Selling Shareholder shall pay its portion of all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale of such Selling
Shareholder’s Registrable Securities pursuant to any registration.

 

4.8                               Miscellaneous. (a) Not less than ten
(10) Business Days before the expected filing date of each registration
statement pursuant to this Agreement, the Company shall notify each holder of
Registrable Securities who has timely provided the requisite notice hereunder
entitling such holder to register Registrable Securities in such registration
statement of the information, documents and instruments from such holder that
the Company or any underwriter reasonably requests in connection with such
registration statement, including a questionnaire, custody agreement, power of
attorney, lock-up letter and underwriting agreement (the “Requested
Information”).  If the Company has not received, on or before the second
Business Day before the expected filing date, the Requested Information from
such holder, the Company may file the registration statement without including
Registrable Securities of such holder.  The failure to so include in any
registration statement the Registrable Securities of a holder of Registrable
Securities (with regard to that registration statement) shall not result in any
liability on the part of the Company to such holder.

 

(b)                                 The Company shall not grant any demand,
piggyback or shelf registration rights the terms of which are senior to or
conflict with the rights granted to the Investors hereunder to any Person
without the prior written consent of Investors Beneficially Owning a majority of
the Company Common Stock then Beneficially Owned by all Investors.

 

4.9                               Registration Indemnification.

 

(a)                                 The Company agrees, without limitation as to
time, to indemnify and hold harmless, to the fullest extent permitted by law,
each Selling Shareholder and its Affiliates and their respective officers,
directors, members, stockholders, employees, managers and partners and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20

 

36

--------------------------------------------------------------------------------


 

of the Exchange Act) such Selling Shareholder or such other indemnified Person
and the officers, directors, members, stockholders, employees, managers and
partners of each such controlling Person, each underwriter, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such underwriter, from and against all losses,
claims, damages, liabilities, costs, expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, the “Losses”),
as incurred, arising out of, caused by, resulting from or relating to any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and (without limitation of the preceding portions of this
Section 4.9(a)) will reimburse each such Selling Shareholder, each of its
Affiliates, and each of their respective officers, directors, members,
stockholders, employees, managers and partners and each such Person who controls
each such Selling Shareholder and the officers, directors, members,
stockholders, employees, managers, partners, accountants, attorneys and agents
of each such controlling Person, each such underwriter and each such Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability or action, except insofar as the same are caused
by any information furnished in writing to the Company by any other party
expressly for use therein.

 

(b)                                 In connection with any registration
statement in which a Selling Shareholder is participating, without limitation as
to time, each such Selling Shareholder shall, severally and not jointly,
indemnify the Company, its directors, officers and employees, and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) the Company, from and against all Losses, as
incurred, arising out of, caused by, resulting from or relating to any untrue
statement (or alleged untrue statement) of material fact contained in the
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and (without limitation of the preceding portions of this
Section 4.9(b)) will reimburse the Company, its directors, officers and
employees and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, in each case solely to the extent, but only to the extent, that such
untrue statement or omission is made in such registration statement, prospectus
or preliminary prospectus or Free Writing Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by such Selling Shareholder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto.  Notwithstanding the
foregoing, no Selling Shareholder shall be liable under this Section 4.9(b) for
amounts in excess of the net proceeds received by such holder in the offering
giving rise to such liability.

 

(c)                                  Any Person entitled to indemnification
hereunder shall give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification;

 

37

--------------------------------------------------------------------------------


 

provided, however, the failure to give such notice shall not release the
indemnifying party from its obligation, except to the extent that the
indemnifying party has been actually and materially prejudiced by such failure
to provide such notice on a timely basis.

 

(d)                                 In any case in which any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein, and, to the extent that it may wish, to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof and acknowledging the obligations of the indemnifying
party with respect to such proceeding, the indemnifying party will not (so long
as it shall continue to have the right to defend, contest, litigate and settle
the matter in question in accordance with this paragraph) be liable to such
indemnified party hereunder for any legal or other expense subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation, supervision and monitoring (unless (i) such
indemnified party reasonably objects to such assumption on the grounds that
there may be defenses available to it which are different from or in addition to
the defenses available to such indemnifying party and, as a result, a conflict
of interest exists or (ii) the indemnifying party shall have failed within a
reasonable period of time to assume such defense and the indemnified party is or
would reasonably be expected to be materially prejudiced by such delay, in
either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining one
separate legal counsel (for the avoidance of doubt, for all indemnified parties
in connection therewith)).  For the avoidance of doubt, notwithstanding any such
assumption by an indemnifying party, the indemnified party shall have the right
to employ separate counsel in any such matter and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party except as provided in the previous sentence.  An
indemnifying party shall not be liable for any settlement of an action or claim
effected without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed).  No matter shall be settled by an indemnifying party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement
(x) includes as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation, (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party and (z) is settled solely for cash for which the indemnified
party would be entitled to indemnification hereunder.

 

(e)                                  The indemnification provided for under this
Agreement shall survive the Transfer of the Registrable Securities and the
termination of this Agreement.

 

(f)                                   If recovery is not available under the
foregoing indemnification provisions for any reason or reasons other than as
specified therein, any Person who would otherwise be entitled to indemnification
by the terms thereof shall nevertheless be entitled to contribution with respect
to any Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the untrue or alleged untrue

 

38

--------------------------------------------------------------------------------


 

statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party, the
Persons’ relative knowledge and access to information concerning the matter with
respect to which the claim was asserted, the opportunity to correct and prevent
any statement or omission, and other equitable considerations appropriate under
the circumstances.  It is hereby agreed that it would not necessarily be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.  Notwithstanding the foregoing, no Selling Shareholder shall
be required to make a contribution in excess of the amount received by such
Selling Shareholder from its sale of Registrable Securities in connection with
the offering that gave rise to the contribution obligation.

 

4.10                        Free Writing Prospectuses.  No Investors shall use
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
in connection with the sale of Registrable Securities pursuant to this
Article IV without the prior written consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed).  Notwithstanding the
foregoing, the Investors may use any free writing prospectus prepared and
distributed by the Company.

 

ARTICLE V

 

DEFINITIONS

 

5.1                               Defined Terms.  Capitalized terms when used in
this Agreement have the following meanings:

 

“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest or expression of intent (whether binding or non-binding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Person or Group relating to an Acquisition
Transaction.

 

“Acquisition Transaction” means any transaction or series of related
transactions involving: (i) (a)any acquisition (whether direct or indirect,
including by way of merger, share exchange, consolidation, business combination
or other similar transaction) or purchase from the Company or any of its
Subsidiaries that would result in any Person or Group Beneficially Owning thirty
percent (30%) or more in interest of the total outstanding Equity Securities of
the Company or any of its Subsidiaries (measured by voting power or economic
interest), or (b) any tender offer, exchange offer or other secondary
acquisition that would result in any Person or Group Beneficially Owning thirty
percent (30%) or more in interest of the total outstanding Equity Securities of
the Company or any of its Subsidiaries (measured by voting power or economic
interest), or (c) any merger, consolidation, share exchange, business
combination or similar transaction involving the Company or any of its
Subsidiaries that would result in the stockholders of the Company immediately
preceding such transaction (the “Pre-Transaction Stockholders”) Beneficially
Owning less than seventy percent (70%) in interest of the total outstanding
Equity Securities in the surviving or resulting entity of such transaction
(measured by voting power or economic interest); provided, that this clause
(c) shall not apply if (1) such transaction or series of related transactions is
an acquisition by the Company effected, in whole or in part, through the
issuance of Equity Securities

 

39

--------------------------------------------------------------------------------


 

of the Company, (2) such acquisition does not result in a Person Group
Beneficially Owning, directly or indirectly, a greater percentage of the
outstanding Equity Securities (measured by either voting power or economic
interest) of the Company than the Investors, as a group, and (3) the
Pre-Transaction Stockholders continue to Beneficially Own, directly or
indirectly, at least 60% of the outstanding Equity Securities (measured by
voting power and economic interest); (ii) any sale or lease or exchange,
transfer, license or disposition of a business, deposits or assets that
constitute thirty percent (30%) or more of the consolidated assets, business,
revenues, net income, assets or deposits of the Company; or (iii) any
liquidation or dissolution of the Company.

 

“Activist” means, as of any date of determination, a Person (other than an
Investor) that has, directly or indirectly through its Affiliates, whether
individually or as a member of a Group, within the five-year period immediately
preceding such date of determination, (i) made, engaged in or been a participant
in any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Commission) to vote, or advise or knowingly influence any Person with
respect to the voting of, any equity securities of any issuer, including in
connection with a proposed change of Control or other extraordinary or
fundamental transaction, or a proposal for the election or replacement of
directors, not approved (at the time of the first such proposal) by the board of
directors of such issuer, (ii) called, or publicly sought to call, a meeting of
the shareholders of any issuer or initiated any shareholder proposal for action
by shareholders of any issuer, in each case not approved (at the time of the
first such action) by the board of directors of such issuer, (iii) otherwise
publicly acted, alone or in concert with others, to seek to Control or influence
the management or the policies of any issuer (provided, that this clause
(iii) is not intended to include the activities of any member of the board of
directors of an issuer, with respect to such issuer, taken in good faith solely
in his or her capacity as a director of such issuer), (iv) commenced a “tender
offer” (as such term is used in Regulation 14D under the Exchange Act) to
acquire the equity securities of an issuer that was not approved (at the time of
commencement) by the board of directors of such issuer in a Schedule 14D-9 filed
under Regulation 14D under the Exchange Act, or (v) publicly disclosed any
intention, plan, arrangement or other Contract to do any of the foregoing.

 

“Additional Open Market Shares” has the meaning set forth in the Framework
Agreement.

 

“Additional Open Market Shares Restricted Period” has the meaning set forth in
Section 2.1(a)(iii).

 

“Affiliate” has the meaning set forth in the Framework Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

“Alliance Boots” has the meaning set forth in the preamble.

 

“Alliance Boots Confidentiality Agreement” means the letter agreement, dated as
of June 27, 2012, between AB Acquisitions Holdings Limited and the Company, as
amended on January 23, 2013 and as further amended on March 10, 2013.

 

“Alliance Boots Investors” means (i) the Initial Alliance Boots Investors,
(ii) any Permitted Transferee of any Initial Alliance Boots Investor that is
Transferred Shares by such Initial Alliance Boots Investor in compliance with
the terms of this Agreement, (iii) any Permitted Transferee of

 

40

--------------------------------------------------------------------------------


 

any of the Persons included in clause (ii) of this definition that is
Transferred Shares by such Person in compliance with the terms of this
Agreement, (iv) any Permitted Transferee of Walgreens that is a Transferee of
Shares pursuant to Section 2.1(b)(ii), and (v) any Permitted Transferee of
Alliance Boots that acquires New Securities or Replacement Pre-emptive Shares
pursuant to Section 2.3; provided, that, for the avoidance of doubt, the FW JV
shall be deemed to be a “Walgreens Investor” rather than a “Alliance Boots
Investor.”

 

“Applicable Law” means, with respect to any Person, any federal, national,
state, local, cantonal, municipal, international, multinational or SRO statute,
law, ordinance, secondary and subordinate legislation, directives,
rule (including rules of common law), regulation, ordinance, treaty, Order,
permit, authorization or other requirement applicable to such Person, its
assets, properties, operations or business.

 

“Applicable Trading Price” has the meaning set forth in Section 2.1(e).

 

“Below Money Event” has the meaning set forth in Section 2.1(e).

 

“Below Money Valuation” has the meaning set forth in Section 2.1(e).

 

“Beneficial Owner”, “Beneficially Own” or “Beneficial Ownership” has the meaning
assigned to such term in Rule 13d-3 under the Exchange Act, and a Person’s
beneficial ownership of securities shall be calculated in accordance with the
provisions of such Rule (in each case, irrespective of whether or not such
Rule is actually applicable in such circumstance); provided, that, except as
otherwise expressly specified herein, such calculations shall be made with
respect to any Person’s beneficial ownership of securities hereunder assuming
that the holder(s) (whether or not such Person) of each of Warrant 1 and Warrant
2 (in each case, if the applicable Expiration Time shall not have occurred with
respect to such Warrant) have exercised the remaining portion(s) of each such
Warrant, if any, in full, and the holder(s) (whether or not such Person) of the
right to acquire any un-acquired Initial Open Market Shares have acquired all
such Initial Open Market Shares, if any, in full; provided, further, that such
calculations shall be made with respect to any Person’s beneficial ownership of
securities hereunder without giving effect to the Call Option (as such term is
defined in the Purchase and Option Agreement) unless and until the Second Step
Closing (as such term is defined in the Purchase and Option Agreement) shall
have occurred; provided, further, that, for the avoidance of doubt, neither SP
nor any SP Investor shall be deemed to have, or to have acquired, Beneficial
Ownership of any Equity Securities of the Company that are held by any
investment fund or other Person in which SP or such SP Investor holds any
interest or participation, provided that (x) neither SP nor any SP Investor
exercises any influence over the investment decisions of such investment fund or
Person, (y) such Equity Securities are held for passive investment purposes only
and (z) such Equity Securities do not constitute more than 2% of the outstanding
securities of any class of securities issued by the Company.

 

“Blackout Period” means (i) any regular quarterly period during which directors
and executive officers of the Company are not permitted to trade under the
insider trading policy of the Company then in effect and (ii) in the event that
the Company determines in good faith that the registration would (x) reasonably
be expected to materially adversely affect or materially interfere with any bona
fide material financing of the Company or any material transaction under
consideration by the Company or (y) would require disclosure of information that
has not been, and is not otherwise

 

41

--------------------------------------------------------------------------------


 

required to be, disclosed to the public, the premature disclosure of which would
adversely affect the Company in any material respect, a period of up to
seventy-five (75) days; provided, that a Blackout Period described in this
clause (ii) may not occur more than twice in any period of eighteen
(18) consecutive months.

 

“Board” has the meaning set forth in Section 1.1(a).

 

“Business Day” means a day on which banks are generally open for normal business
in New York, New York, which day is not a Saturday or a Sunday.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

 

“Company” has the meaning set forth in the preamble.

 

“Company Common Stock” has the meaning set forth in Section 2.1(b).

 

“Company Disclosure Letter” has the meaning set forth in the Framework
Agreement.

 

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of an Investor or its Representatives from the
Company, its Affiliates or their respective Representatives, through the
Beneficial Ownership of Equity Securities or through the rights granted pursuant
hereto, other than information which (i) was or becomes generally available to
the public other than as a result of a breach of this Agreement by such
Investor, its Affiliates (expressly including WBAD) or their respective
Representatives, (ii) was or becomes available to such Investor, its Affiliates
(expressly including WBAD) or their respective Representatives on a
non-confidential basis from a source other than the Company, its Affiliates or
their respective Representatives, or any other Investor or its Representatives,
as the case may be, provided, that the source thereof is not known by such
Investor or such of its Affiliates (expressly including WBAD) or their
respective Representatives to be bound by an obligation of confidentiality, or
(iii) is independently developed by such Investor, its Affiliates (expressly
including WBAD) or their respective Representatives without the use of any such
information that would otherwise be Confidential Information hereunder.  Subject
to clauses (i)-(iii) above, Confidential Information also includes (a) all
non-public information previously provided by the Company, its Affiliates or
their respective Representatives under the provisions of any confidentiality
agreement between the Company, the Investors or their respective Affiliates or
Representatives, including the Confidentiality Agreements, including all
information, documents and reports referred to thereunder, (b) subject to any
disclosures permitted by Section 3.2 of the Framework Agreement, all non-public
understandings, agreements and other arrangements between and among the Company
and the Investors, and (c) all other non-public information received from, or
otherwise relating to, the Company or its Subsidiaries.

 

“Confidentiality Agreements” means the Alliance Boots Confidentiality Agreement
and the Walgreens Confidentiality Agreement.

 

42

--------------------------------------------------------------------------------


 

“Contract” means any contract, lease, license, indenture, loan, note, agreement
or other legally binding commitment, arrangement or undertaking (whether written
or oral and whether express or implied).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, Controlled by the specified Person.

 

“conversion” has the meaning set forth in the definition of Equity Securities.

 

“convertible securities” has the meaning set forth in the definition of Equity
Securities.

 

“Demand” has the meaning set forth in Section 4.1(a).

 

“Demand Registration” has the meaning set forth in Section 4.1(a).

 

“Demand Registration Statement” has the meaning set forth in Section 4.1(a).

 

“Demand Shareholder” means any Walgreens Investor or any Alliance Boots
Investor, in either case that holds Registrable Securities.

 

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (x) such interest conveys any voting rights in such
security, (y) such interest is required to be, or is capable of being, settled
through delivery of such security or (z) other transactions hedge the economic
effect of such interest.

 

“Dividend Reinvestment Shares” has the meaning set forth in Section 2.2(a)(i).

 

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination (clauses (ii) and (iii), collectively “convertible securities” and
any conversion, exchange or exercise of any convertible securities, a
“conversion”).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

43

--------------------------------------------------------------------------------


 

“Excluded New Security” has the meaning set forth in Section 2.3(g).

 

“Exercise Period” has the meaning set forth in Section 2.3(c).

 

“Exercising Stockholder” has the meaning set forth in Section 2.3(c).

 

“Fair Market Value” has the meaning set forth in Warrant 1.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Form S-3” has the meaning set forth in Section 4.3(a).

 

“Framework Agreement” has the meaning set forth in the recitals.

 

“Free Writing Prospectus” has the meaning set forth in Section 4.6(a)(iv).

 

“FW JV” has the meaning set forth in the recitals.

 

“FW JV Ownership Calculation” has the meaning set forth in Section 2.1(b).

 

“GAAP” has the meaning set forth in the Framework Agreement.

 

“Governance and Nominating Committee” means the Governance and Nominating
Committee of the Company or any such successor committee.

 

“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving of notice to or registration with
any Governmental Authority or any other action in respect of any Governmental
Authority.

 

“Governmental Authority” means any federal, national, state, local, cantonal,
municipal, international or multinational government or political subdivision
thereof, governmental department, commission, board, bureau, agency, taxing or
regulatory authority, instrumentality or judicial or administrative body, or
arbitrator or SRO, having jurisdiction over the matter or matters in question.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“IFRS” means the standards and interpretations adopted by the International
Accounting Standards Board, including (i) the International Financial Reporting
Standards issued by the International Accounting Standards Board, (ii) the
International Accounting Standards originally issued by the International
Accounting Standards Committee, in the form adopted by the International
Accounting Standards Board, (iii) the final interpretations issued by the
International Financial Reporting Interpretations Committee and (iv) the final
interpretations issued by the Standing Interpretations Committee, consistently
applied, as in effect at the date of such financial statements or information to
which it refers.

 

“Initial Alliance Boots Investors” means Alliance Boots and any Permitted
Transferee of Alliance

 

44

--------------------------------------------------------------------------------


 

Boots that initially acquires any Warrant Shares, Initial Open Market Shares or
Additional Open Market Shares; provided, that, for the avoidance of doubt, the
FW JV shall be deemed to be an “Initial Walgreens Investor” rather than an
“Initial Alliance Boots Investor.”

 

“Initial Open Market Shares” has the meaning set forth in the Framework
Agreement.

 

“Initial Open Market Shares Restricted Period” has the meaning set forth in
Section 2.1(a)(ii).

 

“Initial Walgreens Investors” means Walgreens and any Permitted Transferee of
Walgreens that initially acquires any Warrant Shares, Initial Open Market Shares
or Additional Initial Open Market Shares.

 

“Inspectors” has the meaning set forth in Section 4.6(a)(x).

 

“Investor Indemnification Agreements” means each and every certificate,
memorandum or articles of incorporation or association, bylaws, limited
liability company operating agreement, limited partnership agreement and any
other organizational document of, and each and every insurance policy maintained
by any Investor or its Affiliates, as applicable, providing for, among other
things, indemnification of and advancement of expenses for a Walgreens Director
for, among other things, the same matters that are subject to indemnification
and advancement of expenses under this Agreement.

 

“Investor Indemnitors” means any Investor or its Affiliates in their capacity as
indemnitors to a Walgreens Director under the applicable Investor
Indemnification Agreements.

 

“Investors” means the Walgreens Investors and the Alliance Boots Investors.

 

“Issuance Notice” has the meaning set forth in Section 2.3(b).

 

“Losses” has the meaning set forth in Section 4.9(a).

 

“Majority Acquisition Proposal” means any proposal, offer, inquiry or indication
of interest (whether binding or non-binding, and whether communicated to the
Company, the Board or publicly announced to the Company’s stockholders or
otherwise) by any Person or Group relating to any transaction or series of
related transactions involving: (i) any acquisition (whether direct or indirect,
including by way of merger, share exchange, consolidation, business combination
or other similar transaction) or purchase from the Company or any of its
Subsidiaries that would result in any Person or Group Beneficially Owning more
than fifty percent (50%) in interest of the total outstanding Equity Securities
of the Company or any of its Subsidiaries (measured by voting power or economic
interest), or any tender offer, exchange offer or other secondary acquisition
that would result in any Person or Group Beneficially Owning more than fifty
percent (50%) in interest of the total outstanding Equity Securities of the
Company or any of its Subsidiaries (measured by voting power or economic
interest), or any merger, consolidation, share exchange, business combination or
similar transaction involving the Company or any of its Subsidiaries that would
result in the stockholders of the Company immediately preceding such transaction
Beneficially Owning less than fifty percent (50%) in interest of the total
outstanding Equity Securities in the surviving or resulting entity of such
transaction (measured by voting power or economic interest); or (ii) any sale or
lease or exchange, transfer, license or disposition of a

 

45

--------------------------------------------------------------------------------


 

business, deposits or assets that constitute more than fifty percent (50%) of
the consolidated assets, business, revenues, net income, assets or deposits of
the Company.

 

“Market Price” has the meaning set forth in Warrant 1.

 

“Marketed Underwritten Shelf Offering” has the meaning set forth in
Section 4.3(f).

 

“Maximum Board Size” has the meaning set forth in Section 1.3(a).

 

“Minority Acquisition Proposal” means any proposal, offer, inquiry or indication
of interest (whether binding or non-binding, and whether communicated to the
Company, the Board or publicly announced to the Company’s stockholders or
otherwise) by any Person or Group relating to any transaction or series of
related transactions involving: (i) any acquisition (whether direct or indirect,
including by way of merger, share exchange, consolidation, business combination
or other similar transaction) or purchase from the Company or any of its
Subsidiaries that would result in any Person or Group Beneficially Owning
between thirty percent (30%) and fifty percent (50%) in interest of the total
outstanding Equity Securities of the Company or any of its Subsidiaries
(measured by voting power or economic interest), or any tender offer, exchange
offer or other secondary acquisition that would result in any Person or Group
Beneficially Owning between thirty percent (30%) and fifty percent (50%) in
interest of the total outstanding Equity Securities of the Company or any of its
Subsidiaries (measured by voting power or economic interest), or any merger,
consolidation, share exchange, business combination or similar transaction
involving the Company or any of its Subsidiaries that would result in the
stockholders of the Company immediately preceding such transaction Beneficially
Owning less than seventy percent (70%) but more than fifty percent (50%) in
interest of the total outstanding Equity Securities in the surviving or
resulting entity of such transaction (measured by voting power or economic
interest); or (ii) any sale or lease or exchange, transfer, license or
disposition of a business, deposits or assets that constitute between thirty
percent (30%) and fifty percent (50%) of the consolidated assets, business,
revenues, net income, assets or deposits of the Company.

 

“New Securities” has the meaning set forth in Section 2.3(a).

 

“Order” means any judgment, decision, decree, order, settlement, injunction,
writ, stipulation, determination or award issued by any Governmental Authority.

 

“Original Public Acquisition Proposal” has the meaning set forth in
Section 2.2(b).

 

“Other Demanding Sellers” has the meaning set forth in Section 4.2(b).

 

“Other Proposed Sellers” has the meaning set forth in Section 4.2(b).

 

“Per Security Offering Price” has the meaning set forth in Section 2.3(c).

 

“Permitted Transactions” shall include (a) issuances by the Company as a Company
Common Stock dividend payable in shares of Company Common Stock or other Equity
Securities of the Company, or upon any subdivision or split-up of the
outstanding Equity Interests, (b) issuances of shares of Company Common Stock
(including upon exercise of options) to directors, advisors, employees or
consultants of the Company pursuant to a stock option plan, employee stock

 

46

--------------------------------------------------------------------------------


 

purchase plan, restricted stock plan, other employee benefit plan or other
similar compensatory agreement or arrangement approved by the Board of
Directors, (c) conversions of convertible securities outstanding as of the date
of the Framework Agreement and disclosed in Section 2.2(b) of the Framework
Agreement in accordance with the terms of such convertible securities and
(d) the exercise of the Warrants.

 

“Permitted Transferee” means, with respect to (x) any Walgreens Investor,
Walgreens and any wholly owned Subsidiary of Walgreens, and the FW JV or (y) any
Alliance Boots Investor, Alliance Boots and any wholly owned Subsidiary of
Alliance Boots, and the FW JV, respectively; provided, that the FW JV may be a
Permitted Transferee pursuant to clause (x) and clause (y) only if it is 100%
Controlled by Walgreens and/or Alliance Boots; provided, further, that such
Transferee would continue to qualify as a Permitted Transferee of the applicable
Transferor if such Transfer were to take place as of any time of determination
(and, in the event that such Transferee would no longer so qualify, such
Transferee shall immediately Transfer back the Transferred securities to such
Transferor and such Transfer shall, to the fullest extent permitted by law, be
null and void ab initio, and the Company shall no longer, and shall instruct its
transfer agent and other third parties to no longer, record or recognize such
Transfer on the share register of the Company).

 

“Permitted Transfers” has the meaning set forth in Section 2.1(b).

 

“Person” means an individual, company, corporation, partnership, limited
liability company, trust, body corporate (wherever located) or other entity,
organization or unincorporated association, including any Governmental
Authority.

 

“Piggyback Notice” has the meaning set forth in Section 4.2(a).

 

“Piggyback Registration” has the meaning set forth in Section 4.2(a).

 

“Piggyback Seller” has the meaning set forth in Section 4.2(a).

 

“Pre-emptive Stockholder” has the meaning set forth in Section 2.3(a).

 

“Pro Rata Portion” means, with respect to any Pre-emptive Stockholder, on any
issuance date for New Securities, the number of New Securities equal to the
product of (i) the total number of New Securities to be issued by the Company on
such date and (ii) the fraction determined by dividing (x) the number of shares
of Company Common Stock Beneficially Owned, in aggregate, by such Pre-emptive
Stockholder and its Permitted Transferees immediately prior to such issuance
(excluding, for this purpose, any then un-acquired Initial Open Market Shares)
by (y) the total number of shares of Company Common Stock outstanding
immediately prior to such issuance; provided, that, in the case of clause (y),
such calculation shall be made assuming that the holder(s) of each of Warrant 1
and Warrant 2 (in each case, if the applicable Expiration Time shall not have
occurred with respect to such Warrant) have exercised the remaining
portion(s) of each such Warrant, if any, in full.

 

“Prohibited Transferee” means any Person set forth on Section S-5.1 of the
Company Disclosure Letter.

 

“Proposed Issuance” has the meaning set forth in Section 2.3(b).

 

47

--------------------------------------------------------------------------------


 

“Purchase and Option Agreement” means the Purchase and Option Agreement, dated
as of June 18, 2012, by and among Alliance Boots, AB Acquisitions Holdings
Limited and Walgreens.

 

“Qualifying Public Acquisition Proposal” means as it relates to any Original
Public Acquisition Proposal under Section 2.2(b), any proposal, offer, inquiry
or indication of interest (whether binding or non-binding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Investor relating to (x) if the applicable
Original Public Acquisition Proposal is a Minority Acquisition Proposal,
(A) (i) any acquisition (whether direct or indirect, including by way of merger,
share exchange, consolidation, business combination or other similar
transaction) or purchase from the Company or any of its Subsidiaries that would
result in any Person or Group Beneficially Owning one hundred percent (100%) in
interest of the total outstanding shares of Company Common Stock (measured by
voting power or economic interest), or any tender offer, exchange offer or other
secondary acquisition that would result in any Person or Group Beneficially
Owning one hundred percent (100%) in interest of the total outstanding shares of
Company Common Stock (measured by voting power or economic interest), or any
merger, consolidation, share exchange, business combination or similar
transaction involving the Company or any of its Subsidiaries that would result
in the stockholders of the Company immediately preceding such transaction
Beneficially Owning less than fifty percent (50%) in interest of the total
outstanding Equity Securities in the surviving or resulting entity of such
transaction (measured by voting power or economic interest); or (ii) any sale or
lease or exchange, transfer, license or disposition of a business, deposits or
assets that constitute all or substantially all of the consolidated assets,
business, revenues, net income, assets or deposits of the Company or (B) a
Minority Acquisition Proposal submitted or made by an Investor in response to
any such Original Public Acquisition Proposal as a result of which, after giving
effect to such Minority Acquisition Proposal, the collective Beneficial
Ownership of Company Common Stock of the Investors, as a group, would be less
than or equal to forty-nine percent (49%) of the total outstanding Company
Common Stock, and (y) if the applicable Original Public Acquisition Proposal is
a Majority Acquisition Proposal, an alternative Acquisition Proposal.

 

“Records” has the meaning set forth in Section 4.6(a)(x).

 

“Registrable Amount” means an amount of Registrable Securities having an
aggregate value of at least $250 million (based on the anticipated offering
price (as reasonably determined in good faith by the Company)), without regard
to any underwriting discount or commission, or such lesser amount of Registrable
Securities as would result in the disposition of all of the Registrable
Securities Beneficially Owned by the applicable Requesting Shareholder(s);
provided, that such lesser amount shall have an aggregate value of at least $100
million (based on the anticipated offering price (as reasonably determined in
good faith by the Company)), without regard to any underwriting discount or
commission.

 

“Registrable Securities” means, with respect to the Walgreens Investors or the
Alliance Boots Investors, respectively, as of any date of determination,
(a) from and after the expiration of the Initial Open Market Shares Restricted
Period, (i) a number of shares of Company Common Stock held by the Walgreens
Investors or Alliance Boots Investors, respectively, equal to the aggregate
number of Initial Open Market Shares theretofore acquired by the Walgreens
Investors or Alliance Boots Investors, respectively, plus (ii) an additional
number of shares of Company Common Stock held by the Walgreens Investors or
Alliance Boots Investors, respectively, equal to the sum of (A)

 

48

--------------------------------------------------------------------------------


 

the aggregate number of New Securities that are shares of Company Common Stock
issued to the Pre-Emptive Stockholder (or its designees) pursuant to Section 2.3
and theretofore acquired by the Walgreens Investors or the Alliance Boots
Investors, respectively, and (B) the aggregate number of Replacement Pre-emptive
Shares theretofore acquired by the Walgreens Investors or the Alliance Boots
Investors, respectively, pursuant to Section 2.3(g), and plus (iii) an
additional number of shares of Company Common Stock held by the Walgreens
Investors or Alliance Boots Investors, respectively, equal to the aggregate
number of Dividend Reinvestment Shares theretofore acquired by the Walgreens
Investors or the Alliance Boots Investors, respectively, (b) from and after the
expiration of the Additional Open Market Shares Restricted Period, a number of
shares of Company Common Stock equal to the sum of the number of shares
calculated in the foregoing sub-clause (a) plus an additional number of shares
of Company Common Stock held by the Walgreens Investors or Alliance Boots
Investors, respectively, equal to the aggregate Additional Open Market Shares
theretofore acquired by the Walgreens Investors or the Alliance Boots Investors,
respectively, (c) from and after the expiration of the Warrant 1 Shares
Restricted Period, a number of shares of Company Common Stock equal to the sum
of the number of shares calculated in the foregoing sub-clause (b) plus an
additional number of shares of Company Common Stock held by the Walgreens
Investors or Alliance Boots Investors, respectively, equal to the aggregate
number of Warrant 1 Shares theretofore acquired by the Walgreens Investors or
the Alliance Boots Investors, respectively, and (d) from and after the
expiration of the Warrant 2 Shares Restricted Period, a number of shares of
Company Common Stock equal to the sum of the number of shares calculated in the
foregoing sub-clause (c) plus (i) an additional number of shares of Company
Common Stock held by the Walgreens Investors or Alliance Boots Investors,
respectively, equal to the aggregate number of Warrants 2 Shares theretofore
acquired by the Walgreens Investors or the Alliance Boots Investors,
respectively, and plus (ii) an additional number of shares of Company Common
Stock held by the Walgreens Investors or Alliance Boots Investors, respectively,
equal to the aggregate number of shares of Company Common Stock then held by the
Walgreens Investors or the Alliance Boots Investors, respectively, and not
covered by the foregoing sub-clauses (a)-(c) or (d)(i).  In addition, from and
after the expiration of the Initial Open Market Shares Restricted Period,
“Registrable Securities” shall also include any and all New Securities that are
not shares of Company Common Stock issued to the Pre-Emptive Stockholder (or its
designees) pursuant to Section 2.3 and theretofore acquired by the Walgreens
Investors or the Alliance Boots Investors, respectively.  In furtherance of
establishing the appropriate number of Registrable Securities held by the
Walgreens Investors and Alliance Boots Investors, respectively, in the event of
any Transfer between Walgreens and/or any of its Permitted Transferees, on the
one hand, and Alliance Boots and/or any of its Permitted Transferees, on the
other hand, of any shares of Company Common Stock, Walgreens and Alliance Boots
shall, in connection with any such Transfer, jointly designate such shares being
Transferred (and therefore being acquired by the Transferee) as Initial Open
Market Shares, New Securities issued to the Pre-Emptive Stockholder (or its
designees) pursuant to Section 2.3, Replacement Pre-emptive Shares purchased
pursuant to Section 2.3(g), Dividend Reinvestment Shares, Additional Open Market
Shares, Warrant 1 Shares, Warrant 2 Shares or other shares of Company Common
Stock, or any combination of the foregoing.

 

As to any particular Registrable Securities, once issued, such securities shall
cease to be Registrable Securities if (i) a registration statement with respect
to the sale of such securities has become effective under the Securities Act and
such securities have been disposed of pursuant to such effective registration
statement, (ii) such securities have been distributed pursuant to

 

49

--------------------------------------------------------------------------------


 

Rule 144 (or any similar provision then in force) under the Securities Act,
(iii) such securities have been otherwise transferred to any Person other than
an Investor or its Permitted Transferees, if new certificates or other evidences
of ownership for them not bearing a legend restricting further transfer and not
subject to any stop-transfer order or other restrictions on transfer have been
delivered by the Company and subsequent disposition of such securities does not
require registration or qualification of such securities under the Securities
Act or any other securities laws then applicable or (iv) such securities shall
cease to be outstanding.

 

“Relevant Sections” has the meaning set forth in Section 2.2(f).

 

“Replacement Pre-emptive Shares” has the meaning set forth in Section 2.3(g).

 

“Representatives” has the meaning set forth in Section 1.6(d).

 

“Requested Information” has the meaning set forth in Section 4.8(a).

 

“Requesting Shareholders” has the meaning set forth in Section 4.1(a).

 

“Restricted Periods” has the meaning set forth in Section 2.1(a)(v).

 

“Second Step Failure Event” shall be deemed to occur upon the termination of the
Purchase and Option Agreement without the Second Step Closing (as defined in the
Purchase and Option Agreement) having occurred.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Sell Down Request” has the meaning set forth in Section 2.2(e).

 

“Selling Shareholders” has the meaning set forth in Section 4.6(a)(i).

 

“Share Repurchase Ownership Event” has the meaning set forth in Section 2.2(e).

 

“Shares” has the meaning set forth in the recitals.

 

“Shelf Notice” has the meaning set forth in Section 4.3(a).

 

“Shelf Offering” has the meaning set forth in Section 4.3(f).

 

“Shelf Registration Statement” has the meaning set forth in Section 4.3(a).

 

“SP” means Stefano Pessina.

 

“SP Investor” has the meaning set forth in the Walgreens Shareholders Agreement
and also includes (i) any Permitted Transferee (as defined in the Walgreens
Shareholders Agreement) of any SP Investor that is transferred Equity Securities
of the Company by any SP Investor and (ii) any Permitted Transferee (as defined
in the Walgreens Shareholders Agreement) of any of the persons included in
clause (i) of this definition that is transferred Equity Securities of the
Company by such person.

 

50

--------------------------------------------------------------------------------


 

“SP Standstill Period” means the period beginning on the date on which SP is
appointed to the Board and ending on the date that is eighty-nine (89) days (or
one day less than such lesser period as may be applicable under the Company’s
advance notice bylaws as in effect from time to time) after SP ceases to serve
as a director on the Board.

 

“SRO” means (i) any “self-regulatory organization” as defined in
Section 3(a)(26) of the Exchange Act, (ii) any other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market
or (iii) any other securities exchange.

 

“Standstill Period” has the meaning set forth in Section 2.2(c).

 

“Subsidiary” has the meaning set forth in the Framework Agreement.

 

“Take-Down Notice” has the meaning set forth in Section 4.3(f).

 

“Thirty Day VWAP” means, with respect to any security, as of any day, the volume
weighted average price of such security for the thirty trading days ending on
(and including) the trading day immediately prior to such day, as obtained from
Bloomberg L.P. using the “Bloomberg definition” for calculation of “all day
VWAP”.

 

“Total Economic Interest” means, as of any date of determination, the total
economic interests of all Voting Securities then outstanding. The percentage of
the Total Economic Interest Beneficially Owned by any Person as of any date of
determination is the percentage of the Total Economic Interest of the Company
that is represented by the total economic interests of all Voting Securities
then Beneficially Owned by such Person, including pursuant to any Derivative
Instruments and any swaps or any other agreements, transactions or series of
transactions, whether any such swap, agreement, transaction or series of
transaction is to be settled by delivery of securities, in cash or otherwise.

 

“Total Voting Power” means, as of any date of determination, the total number of
votes that may be cast in the election of directors of the Company if all Voting
Securities then outstanding were present and voted at a meeting held for such
purpose. The percentage of the Total Voting Power Beneficially Owned by any
Person as of any date of determination is the percentage of the Total Voting
Power of the Company that is represented by the total number of votes that may
be cast in the election of directors of the Company by Voting Securities then
Beneficially Owned by such Person.

 

“Transaction Documents” has the meaning set forth in the Framework Agreement.

 

“Transaction Rights Agreement” has the meaning set forth in the recitals.

 

“Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, grant of a security interest, hypothecation, disposition or
other transfer (by operation of law or otherwise), either voluntary or
involuntary, or entry into any contract, option or other arrangement or
understanding with respect to any offer, sale, lease, assignment, encumbrance,
pledge, hypothecation, disposition or other transfer (by operation of law or
otherwise), of any capital stock or interest in any capital stock or (ii) in
respect of any capital stock or interest in any capital stock, to enter into any
swap or any other agreement, transaction or series of transactions that hedges
or

 

51

--------------------------------------------------------------------------------


 

transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of such capital stock or interest in capital stock, whether any
such swap, agreement, transaction or series of transaction is to be settled by
delivery of securities, in cash or otherwise.  “Transferor” means a Person that
Transfers or proposes to Transfer; and “Transferee” means a Person to whom a
Transfer is made or is proposed to be made.  Notwithstanding the foregoing, any
direct or indirect, voluntary or involuntary act contemplated by clause (i) or
clause (ii) of the first sentence of this definition, by (a) any shareholder of
Alliance Boots to any other Person of, or with respect to, as applicable, any
Equity Securities of Alliance Boots, or (b) any stockholder of Walgreens to any
other Person of, or with respect to, as applicable, any Equity Securities of
Walgreens, shall not be deemed to constitute a “Transfer” subject to the
restrictions on Transfer contained or referenced herein.

 

“Ultimate Standstill Level” means thirty percent (30%).

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

“Unpaid Indemnitee Amounts” has the meaning set forth in Section 1.1(f).

 

“Voting Securities” means shares of Company Common Stock and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.

 

“Warrant 1” has the meaning set forth in the Framework Agreement.

 

“Warrant 1 Shares” has the meaning set forth in the Framework Agreement.

 

“Warrant 1 Shares Restricted Period” has the meaning set forth in
Section 2.1(a)(iv).

 

“Warrant 2” has the meaning set forth in the Framework Agreement.

 

“Warrant 2 Shares” has the meaning set forth in the Framework Agreement.

 

“Warrant 2 Shares Restricted Period” has the meaning set forth in
Section 2.1(a)(v).

 

“Warrant Exercise Ownership Event” has the meaning set forth in Section 2.2(e).

 

“Warrant Shares” means the Warrant 1 Shares and the Warrant 2 Shares.

 

“Warrant Transfer Notice Date” has the meaning set forth in Section 2.1(e).

 

“Warrants” has the meaning set forth in the recitals.

 

“WBAD” means Walgreens Boots Alliance Development GmbH.

 

“Walgreens” has the meaning set forth in the preamble.

 

“Walgreens Confidentiality Agreement” means the letter agreement, dated as of
July 6, 2012, between Walgreens and the Company, as amended on March 10, 2013.

 

52

--------------------------------------------------------------------------------


 

“Walgreens Designee” means an individual designated in writing by Walgreens for
election or appointment to the Board; provided, that the initial Walgreens
Designee shall be an executive officer of Walgreens and any subsequent Walgreens
Designee may be an executive officer of Walgreens and/or Alliance Boots or any
other individual.

 

“Walgreens Director” means a Walgreens Designee who has been elected or
appointed to the Board.

 

“Walgreens Enhanced Investor Rights Period” shall mean the period beginning upon
the occurrence of the Walgreens Investor Rights Step-Up Event and ending upon
the occurrence of the Walgreens Investor Rights Step-Down Event.

 

“Walgreens Investor Rights Initiation Event” shall be deemed to occur upon the
Investors collectively owning (directly or through any of their respective
Permitted Transferees) five percent (5%) or more of the shares of Company Common
Stock then issued and outstanding.

 

“Walgreens Investor Rights Initiation Event Notice” means a notice in writing
from Walgreens to the Company (i) certifying that a Walgreens Investor Rights
Initiation Event has occurred together with (ii) reasonable evidence that a
Walgreens Investor Rights Initiation Event has occurred, including evidence of
the Investors’ ownership of Company Common Stock.

 

“Walgreens Investor Rights Period” shall mean the period beginning upon the
occurrence of the Walgreens Investor Rights Initiation Event and ending upon the
occurrence of the Walgreens Investor Rights Termination Event.

 

“Walgreens Investor Rights Step-Down Event” shall be deemed to occur if, as of
the end of any Business Day following the Walgreens Investor Rights Step-Up
Event, the Investors collectively own (directly or through any of their
respective Permitted Transferees) less than fourteen percent (14%) of the shares
of Company Common Stock then issued and outstanding; provided, however, that the
effect of any issuance of Equity Securities of Company shall be disregarded for
all purposes of the calculation set forth in this definition unless and until
the Investors (or any of their respective Permitted Transferees) Transfers to a
third party un-Affiliated with any Investor any shares of Company Common Stock
subsequent to such issuance in question.

 

“Walgreens Investor Rights Step-Up Event” shall be deemed to occur upon the
later to occur of (i) the exercise in full of Warrant 1 (as the number of
Warrant 1 Shares may be reduced as a result of the acquisition of Additional
Open Market Shares) and (ii) the acquisition in full by the Investors of the
Initial Open Market Shares.

 

“Walgreens Investor Rights Step-Up Event Notice” means a notice in writing from
Walgreens to the Company (i) certifying that a Walgreens Investor Rights Step-Up
Event has occurred together with (ii) reasonable evidence that a Walgreens
Investor Rights Step-Up Event Notice has occurred, including evidence of the
Investors’ ownership of Company Common Stock.

 

“Walgreens Investor Rights Termination Event” shall be deemed to occur if, as of
the end of any Business Day following the occurrence of the Walgreens Investor
Rights Initiation Event, the Investors collectively own (directly or through any
of their respective Permitted Transferees) less

 

53

--------------------------------------------------------------------------------


 

than five percent (5%) of the shares of Company Common Stock then issued and
outstanding; provided, however, that the effect of any issuance of Equity
Securities of the Company shall be disregarded for all purposes of the
calculation set forth in this definition unless and until the Investors (or any
of their respective Permitted Transferees) Transfers to a third party
un-Affiliated with any Investor any shares of Company Common Stock subsequent to
such issuance in question.

 

“Walgreens Investors” means (i) the Initial Walgreens Investors, (ii) any
Permitted Transferee of any Initial Walgreens Investor that is Transferred
Shares by such Initial Walgreens Investor in compliance with the terms of this
Agreement, (iii) any Permitted Transferee of any of the Persons included in
clause (ii) of this definition that is Transferred Shares by such Person in
compliance with the terms of this Agreement, (iv) any Permitted Transferee of
Alliance Boots that is a Transferee of Shares pursuant to Section 2.1(b)(ii) and
(v) any Permitted Transferee of Walgreens that acquires New Securities pursuant
to Section 2.3.

 

“Walgreens Shareholders Agreement” means the Walgreen Co. Shareholders
Agreement, dated as of August 2, 2012, among Walgreens, SP, KKR Sprint (Europe
II) Limited, KKR Spring (2006) Limited, KKR Sprint (KPE) Limited, Alliance Santé
Participations S.A. and Kohlberg Kravis Roberts & Co. L.P.

 

“Walgreens Specified Designee” has the meaning set forth in Section 1.1(e).

 

5.2                               Interpretation.  Whenever used:  the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” and the words “hereof” and “herein” and similar
words shall be construed as references to this Agreement as a whole and not
limited to the particular Article, Section, Annex, Exhibit or Schedule in which
the reference appears.  Unless the context otherwise requires, references
herein:  (x) to Articles, Sections, Annexes, Exhibits and Schedules mean the
Articles, Sections and Annexes of, and Exhibits and Schedules attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. 
References to “$” or “dollars” means United States dollars.  Any reference in
this Agreement to any gender shall include all genders.  Any reference to a
wholly-owned Subsidiary of a Person shall mean such Subsidiary is directly or
indirectly wholly owned by such Person.  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.  The
Annexes, Exhibits and Schedules referred to herein shall be construed with, and
as an integral part of, this Agreement to the same extent as if they were set
forth verbatim herein.  The headings of the Articles and Sections are for
convenience of reference only and do not affect the interpretation of any of the
provisions hereof.  If, and as often as, there is any change in the outstanding
shares of Company Common Stock or other Equity Interests of the Company by
reason of stock or security dividends, splits, reverse splits, spin-offs,
split-ups, mergers, reclassifications, reorganizations, recapitalizations,
combinations or exchanges of securities and the like, appropriate anti-dilution
adjustments consistent with the anti-dilution provisions otherwise set forth in
the Transaction Documents shall be made in the provisions of this Agreement.  No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. 
With respect to each of the Warrant

 

54

--------------------------------------------------------------------------------


 

Shares, Initial Open Market Shares and Additional Open Market Shares, such terms
shall include, in each case, any shares of Company Common Stock or other
securities of the Company received by the Investors as a result of any stock
split, stock dividend or distribution, other subdivision, reorganization,
reclassification or similar capital transaction.  For purposes of all
Transactions Documents (including the Warrants), whenever an assumption is made
that the Warrants have been exercised (whether or not in full), unless otherwise
expressly specified, such assumption will be based on a Cash Exercise (as
defined in the Warrants) basis.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1                               Term.  This Agreement will be effective as of
the date hereof and shall automatically terminate upon the date that the
Beneficial Ownership of the Investors, in the aggregate, of the Company Common
Stock is less than five percent (5%), so long as, as of such date, all of the
then-remaining Registrable Securities Beneficially Owned by the Investors, in
each case, may be sold in a single transaction without limitation under Rule 144
under the Securities Act; provided, however, that, unless otherwise agreed to by
the parties hereto, this Agreement shall in no event terminate prior to the
occurrence of a Walgreens Investor Rights Termination Event .  If this Agreement
is terminated pursuant to this Section 6.1, this Agreement shall become void and
of no further force and effect, except for the provisions set forth in
Section 1.6(d) (which shall survive termination of this Agreement for a period
of five (5) years), Section 4.9, Section 5.2 and this Article VI, and except
that no termination hereof shall have the effect of shortening the Standstill
Period or the SP Standstill Period, to the extent that the Standstill Period or
the SP Standstill Period, as applicable, would continue in effect in the absence
of such termination.

 

6.2                               Notices.

 

(a)                                 Notices and other statements in connection
with this Agreement shall be in writing in the English language and shall be
delivered by hand, facsimile or overnight courier to the recipient’s facsimile
number or address as set forth below or to such other facsimile number or
address as a party hereto may notify to the other parties hereto from time to
time and shall be given:

 

(i)                                     if to the Company, to:

 

Name:

AmerisourceBergen Corporation

Address:

1300 Morris Drive

 

Chesterbrook, PA 19087

Country:

United States

Fax:

610 727 3612

Attn:

General Counsel

 

55

--------------------------------------------------------------------------------


 

with a copy to (which shall not be considered notice):

 

Name:

Cravath, Swaine & Moore LLP

Address:

Worldwide Plaza

 

825 Eighth Avenue

 

New York, New York 10019

Country:

United States

Fax:

(212) 474-3700

Attention:

Damien R. Zoubek, Esq.

 

Robert I. Townsend III, Esq.

 

(ii)                                  if to Walgreens or any other Walgreens
Investor, to:

 

Name:

Walgreen Co.

Address:

108 Wilmot Road

 

Deerfield, Illinois 60015

Country:

United States

Fax:

(847) 315-3652

Attention:

Thomas J. Sabatino, Executive Vice President,
General Counsel and Corporate Secretary

 

with a copy to (which shall not be considered notice):

 

Name:

Wachtell, Lipton, Rosen & Katz

Address:

51 West 52nd Street

 

New York, New York 10019

Country:

United States

Fax:

(212) 403-2000

Attention:

Andrew R. Brownstein, Esq.

 

Benjamin M. Roth, Esq.

 

(iii)                               if to Alliance Boots or any other Alliance
Boots Investor, to:

 

Name:

Alliance Boots GmbH

Address:

94 Baarerstrasse

 

6300 Zug

Country:

Switzerland

Attention:

Marco Pagni, Group Legal Counsel &

 

Chief Administrative Officer

Email:

Marco.Pagni@allianceboots.com

 

with a copy to (which shall not be considered notice):

 

56

--------------------------------------------------------------------------------


 

Name:

Darrois Villey Maillot Brochier

Address:

69 avenue Victor Hugo

 

75116 Paris

Country:

France

Fax:

+33 1 45 02 49 59

Attention:

Me. Alain Maillot

 

Benjamin S. J. Burman, Esq.

 

(b)                                 A notice shall be effective upon receipt and
shall be deemed to have been received:

 

(i)                                     at the time of delivery, if delivered by
hand, or overnight courier; or

 

(ii)                                  at the time of transmission in legible
form if received prior to 5:00 p.m. local time on such date or at the beginning
of the recipient’s next Business Day if received after 5:00 p.m. local time on
such date or such date is not a Business Day, if delivered by fax.

 

6.3                               Investor Actions.  Any determination, consent
or approval of, or notice or request delivered by, or any similar action of, the
Walgreens Investors, the Alliance Boots Investors or the Investors, as
applicable, shall be made by, and shall be valid and binding upon, all Walgreens
Investors, all Alliance Boots Investors or all Investors, respectively, if made
by (i) in the case of the Walgreens Investors, the Walgreens Investors
Beneficially Owning a majority of the Total Voting Power then Beneficially Owned
by all Walgreens Investors, (ii) in the case of the Alliance Boots Investors,
the Alliance Boots Investors Beneficially Owning a majority of the Total Voting
Power then Beneficially Owned by all Alliance Boots Investors and (iii) in the
case of all Investors, a majority of the Total Voting Power then Beneficially
Owned by all Investors; provided, that, notwithstanding anything to the
contrary, for purposes of this Section 6.3, the Beneficial Ownership of any
shares of Company Common Stock Beneficially Owned by the FW JV shall be
determined in accordance with the FW JV Ownership Calculation.

 

6.4                               Amendments and Waivers.  No provision of this
Agreement may be amended or modified unless such amendment or modification is in
writing and signed by (i) the Company, (ii) the Walgreens Investors Beneficially
Owning a majority of the Company Common Stock then Beneficially Owned by all
Walgreens Investors, and (iii) the Alliance Boots Investors Beneficially Owning
a majority of the Company Common Stock then Beneficially Owned by all Alliance
Boots Investors; provided, that, notwithstanding anything to the contrary, for
purposes of this Section 6.4, the Beneficial Ownership of any shares of Company
Common Stock Beneficially Owned by the FW JV shall be determined in accordance
with the FW JV Ownership Calculation.  No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law.

 

6.5                               Successors and Assigns.  Neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written

 

57

--------------------------------------------------------------------------------


 

consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.  Any attempted assignment in
violation of this Section 6.5 shall be void.

 

6.6                               Severability.  It is the intent of the parties
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under Applicable Law and public policies applied in each
jurisdiction in which enforcement is sought.  If any particular provision or
portion of this Agreement shall be adjudicated to be invalid or unenforceable,
such provision or portion thereof shall be deemed amended to the minimum extent
necessary to render such provision or portion valid and enforceable, and such
amendment will apply only with respect to the operation of such provision or
portion in the particular jurisdiction in which such adjudication is made.

 

6.7                               Counterparts.  This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that each
party need not sign the same counterpart.

 

6.8                               Entire Agreement.  This Agreement (including
the documents and the instruments referred to in this Agreement), together with
the other Transaction Documents, the Transaction Rights Agreement, the Alliance
Boots Confidentiality Agreement and the Walgreens Confidentiality Agreement,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement.

 

6.9                               Governing Law; Jurisdiction.  This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to any choice or conflict of law provision
or rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.  In addition, each of the parties hereto (a) submits to the personal
jurisdiction of the Delaware Court of Chancery in and for New Castle County, or
in the event (but only in the event) that such Delaware Court of Chancery does
not have subject matter jurisdiction over such dispute, the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such dispute, any Delaware State court sitting in New Castle County, in the
event any dispute (whether in contract, tort or otherwise) arises out of this
Agreement or the transactions contemplated hereby, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (c) agrees that it will not bring any claim,
action or proceeding relating to this Agreement or the transactions contemplated
hereby in any court other than the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such Delaware Court
of Chancery does not have subject matter jurisdiction over such claim, action or
proceeding the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such claim, action or proceeding, any Delaware
State court sitting in New Castle County.  Each party agrees that service of
process upon such party in any such claim, action or proceeding shall be
effective if notice is given in accordance with the provisions of this
Agreement.

 

6.10                        WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TO
THE

 

58

--------------------------------------------------------------------------------


 

FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.10.

 

6.11                        Specific Performance.  The parties hereto agree that
failure of any party to perform its agreements and covenants hereunder,
including a party’s failure to take all actions as are necessary on such party’s
part in accordance with the terms and conditions of this Agreement to consummate
the transactions contemplated hereby, will cause irreparable injury to the other
parties, for which monetary damages, even if available, will not be an adequate
remedy.  It is agreed that the parties shall be entitled to equitable relief
including injunctive relief and specific performance of the terms hereof,
without the requirement of posting a bond or other security, and each party
hereby consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of a party’s obligations and to the granting
by any court of the remedy of specific performance of such party’s obligations
hereunder, this being in addition to any other remedies to which the parties are
entitled at law or equity.

 

6.12                        No Third Party Beneficiaries.  Nothing in this
Agreement shall confer any rights upon any Person other than the parties hereto
and each such party’s respective heirs, successors and permitted assigns;
provided, that the Persons indemnified under Section 4.9 are intended third
party beneficiaries of Section 4.9.

 

6.13                        Obligation to Update Annex A.  Each of the parties
hereto agrees that in connection with any acquisitions or Transfers of Equity
Securities of the Company in accordance with the terms of the Transaction
Documents, the parties hereto will, as promptly as practicable following the
completion of such acquisition or Transfer, modify Annex A to reflect the effect
of such acquisition or Transfer.

 

[The remainder of this page left intentionally blank.]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

 

AMERISOURCEBERGEN
CORPORATION

 

 

 

 

 

By:

/s/ Steven H. Collis

 

Name: Steven H. Collis

 

Title: President and CEO

 

 

 

 

 

WALGREEN CO.

 

 

 

 

 

 

By:

/s/ Greg Wasson

 

Name: Greg Wasson

 

Title: Chief Executive Officer

 

 

 

 

 

 

ALLIANCE BOOTS GMBH

 

 

 

 

 

 

By:

/s/ Stefano Pessina

 

Name: Stefano Pessina

 

Title: Executive Chairman

 

[Signature Page to AmerisourceBergen Shareholders Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

OWNERSHIP SCHEDULE

 

INVESTOR

 

NUMBER OF SHARES OF
COMPANY COMMON STOCK
BENEFICIALLY OWNED

 

NUMBER OF SHARES OF
COMPANY COMMON STOCK
OWNED OF RECORD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------